Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 1 of 78 PageID: 144




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA and
 STATE OF NEW JERSEY ex rel. RAFI
 KHATCHIKIAN and IVAN TORRES,

                        Plaintiffs/Relators,
                v.                                  FIRST AMENDED COMPLAINT AND
                                                        DEMAND FOR JURY TRIAL
 PORT IMPERIAL FERRY CORPORATION;
 PORT IMPERIAL FERRY CORPORATION                     Civil Case No.: 2:16-cv-02388-JLL-JAD
 d/b/a NY WATERWAY; ARTHUR
 IMPERATORE, President; ALAN                                        *SEALED*
 WARREN, Vice President; ROMULUS
 DEVELOPMENT CORP.; BILLYBEY                           DO NOT PLACE IN PRESS BOX
 FERRY COMPANY, LLC; WILLIAM
 WACHTEL; ABC CORPORATIONS 1-10                          DO NOT ENTER ON PACER
 (same names being fictitious) and JOHN
 DOES 1-10 (same names being fictitious),

                        Defendants.

   I.          INTRODUCTION

        1.     Operating a fleet of over 30 ferry vessels carrying up to 30,000 passengers per day,

Defendants degraded local waterways through their cost-cutting and profit-enhancing practices of

routinely, on a daily basis, discharging hundreds of gallons of raw sewage, oil, fuel, and coolant,

as well as batteries, aluminum shavings, and other pollutants into the Hudson River, East River,

Upper New York Bay, Lower New York Bay, and Raritan Bay. These bodies of water are treasured

natural resources, which provide drinking water intakes, recreation, and support for numerous

species of marine life, not wastewater dumpsites or landfills as Defendants treat them.

        2.     Photos A & B below were taken by Plaintiffs/Relators and show one of many

instances when Defendants used an unauthorized portable pump to illegally discharge hundreds of

gallons of raw sewage (i.e., human waste) from a vessel’s restroom holding tank.

PHOTO A:

                                                1
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 2 of 78 PageID: 145




PHOTO B:




                                      2
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 3 of 78 PageID: 146




       3.      Based on Plaintiffs/Relators’ personal experience and direct observations as former

employees of Defendant New York Waterway, Defendants routinely: a) discharge sewage and

garbage from aboard ship into the Hudson River, primarily when docked at its two maintenance

facilities on the New Jersey side of the river, but also by “running open” when they traverse the

Hudson River, East River, Upper New York Bay, Lower New York Bay, and Raritan Bay; b)

improperly dispose of waste oil, fuel, coolant, batteries, and aluminum shavings into the Hudson

River; c) improperly dispose of used oil filters by concealing them in black plastic bags and

throwing them into common garbage dumpsters; and d) fail to properly document and advise

government authorities of the time, location, pollutant, and quantity of these discharges.

       4.      Defendants’ actions violated various environmental laws including, without

limitation, the Federal Rivers and Harbors Act of 1899, commonly referred to as the Federal

Refuse Act (“FRA”), 33 U.S.C. § 401 et seq.; the Federal Water Pollution Prevention and Control

Act (a/k/a the Clean Water Act or “CWA”), 33 U.S.C. § 1251 et seq.; the Act to Prevent Pollution

from Ships (“APPS”), 33 U.S.C. § 1901 et. seq.; and the New Jersey Water Pollution Control Act

(“NJWPCA”), N.J.S.A. § 58:10A-1 et seq.

       5.      These strict liability laws include substantial penalties, up to $250,000 per

occurrence, and some include damages for the harm caused by the pollution or damages measured

as the benefit obtained by the violator, all of which Defendants avoided by failing to comply with

the concomitant legal requirements to report discharges of pollutants, and by actively concealing

the illegal discharges so as to prevent detection by the public and by government authorities.

       6.      Two of those Acts, the CWA and APPS, allow citizens to bring lawsuits to enforce

those laws and to compel polluters to pay the applicable penalties and damages. This lawsuit

includes such claims.



                                                 3
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 4 of 78 PageID: 147




         7.    This lawsuit also includes claims under the federal False Claims Act (“FCA”), 31

U.S.C. § 3729 et seq.; and the New Jersey False Claims Act (“NJFCA”), N.J.S.A. § 2A:32C-1 et

seq. These laws reach more broadly to impose additional statutory penalties and treble the amount

of the penalties and damages Defendants avoided paying in the first place under the FRA, CWA,

APPS, and NJWPCA.

         8.    The FCA and NJFCA also reach more broadly to impose penalties and treble the

amount of government grant funds the Defendants obtained by affirmatively misrepresenting to

various government entities that they were in full compliance with all laws, including

environmental laws, regulating their business. Ironically, one of the grants was for the purchase of

several engines that would reduce vessel air pollution emissions.

         9.    On April 28, 2016, Relator Khatchikian filed his original Complaint under seal, on

his own behalf and on behalf of the United States of America and the State of New Jersey. Relator

Torres is added to this First Amended Complaint because he has provided additional information

and evidence in support of Defendants’ misconduct.

         10.   Both Relators bring this action seeking to obtain compensatory, punitive and other

damages, restitution, reimbursement and civil penalties under applicable laws, and other equitable

and legal relief against Defendants.

   II.         PARTIES

         11.   Plaintiff/Relator Rafi Khatchikian is a resident of the State of New Jersey, currently

residing in Middlesex County, New Jersey. Mr. Khatchikian worked as a fueler at the New York

Waterway maintenance docks from September 23, 2013 until August 17, 2015, and not only

personally observed the improper discharge of pollutants alleged in this action, but was ordered

and instructed by his superiors to engage in illegal pollution discharges.



                                                 4
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 5 of 78 PageID: 148




       12.     Plaintiff/Relator Ivan Torres is a resident of the State of Florida, currently residing

in Volusia County, Florida. During his employment with NYW, from the fall of 2011 until about

August 2015, Mr. Torres was a New Jersey resident in Hudson County, New Jersey. Mr. Torres

previously worked as mechanic and fueler at the New York Waterway maintenance docks and not

only personally observed the improper discharge of pollutants alleged in this action, but was

ordered and instructed by his superiors to engage in illegal pollution discharges.

       13.     Defendant Port Imperial Ferry Corporation (“PIFC”) and Port Imperial Ferry

Corporation d/b/a NY Waterway (collectively referred to as “NY Waterway” or “NYW”) is a New

Jersey corporation with its principal office located at 4800 Avenue at Port Imperial Boulevard,

Weehawken, New Jersey 07086. NYW operates a fleet of over thirty passenger ferries, carrying

over 30,000 passengers per day. NYW also operates a passenger terminal at 4800 Avenue at Port

Imperial Boulevard, Weehawken, New Jersey 07086. About one-half mile south, near the

intersection of Pershing Road and Port Imperial Boulevard in Weehawken, New Jersey, NYW also

operates a large refueling, maintenance, and repair terminal (comprised of two anchored barges, a

lattice of docks, and land-based support facilities). A bit farther south, NYW operates a smaller

refueling and light maintenance dock used for the premier vessels used to ferry Goldman Sachs

employees. Most of the pollution discharges into the Hudson River occurred at these two

maintenance docks.

       14.     Defendant Arthur Imperatore Sr. is listed as the founder and President of NY

Waterway.

       15.     Alan Warren is listed as Vice President of NY Waterway.

       16.     Romulus Development Corp. (“Romulus”) is a New Jersey corporation owned by

Arthur Imperatore, with its principal office located at 4800 Avenue at Port Imperial Boulevard,



                                                 5
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 6 of 78 PageID: 149




Weehawken, New Jersey 07086. Relevant here, Romulus owns “water land” in the Hudson River

near the intersection of Pershing Road and Port Imperial Boulevard in Weehawken, New Jersey,

upon which Port Imperial Ferry Corporation / NY Waterway have anchored two barges and

connected docks which serve as the maintenance facility for the fleet of ferries owned and operated

by Defendants NY Waterway and Billybey Ferry Company, LLC. It is at this maintenance facility

that most of the pollutant discharges into the Hudson River occurred.

       17.     Billybey Ferry Company, LLC (“Billybey”) is a New Jersey corporation formed by

Defendant William Wachtel in about 2004 for the purpose of taking over the debt payments on

approximately sixteen of the ferries in NYW’s fleet. In about 2016, NYW was reported to have

acquired the assets of Billybey, including eleven commuter ferries, and the rights to operate

between Hoboken, New Jersey and Manhattan. As part of the 2016 transaction between Billybey

and NYW, Billybey also leased-back the two finest vessels in the fleet, the York and Jersey, which

it continues to use as commuter vessels for Goldman Sachs employees and for sightseeing

excursions. During all periods of time from 2005 to the present, NYW operated and maintained

the ferries in which Billybey had an interest. Dun&Bradstreet currently denotes Billybey as a

“partnership subsidiary” of NY Waterway, with its principal office located at 4800 Avenue at Port

Imperial Boulevard, Weehawken, New Jersey 07086.

       18.     William Wachtel (“Wachtel”) was the Chairman, as well as the sole or primary

owner, of Defendant Billybey Ferry Company, LLC from its inception in about 2004 through

today. Wachtel is also a founding partner of the Wachtel Missry law firm in New York, New York.

       19.     ABC Corporations 1-10 are fictitious corporations, the true names of which are not

currently known but may have participated in the acts alleged.




                                                6
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 7 of 78 PageID: 150




          20.   John Does 1-10 are fictitious individuals, the true names of whom are not currently

known but may have participated in the acts alleged.

   III.         JURISDICTION AND VENUE

          21.   The Court has subject matter jurisdiction over this action because it presents claims

under federal statutes. 28 U.S.C. § 1331. In particular, this action includes causes of action under

the FCA, the CWA, and the APPS, all of which separately provide for proper jurisdiction. 31

U.S.C. § 3732(a); 33 U.S.C. § 1365; 33 U.S.C. § 1910.

          22.   The Court has original jurisdiction of the State law claims pursuant to 28 U.S.C. §

1367 and 31 U.S.C. § 3732(b), because this action is brought under the laws of the State of New

Jersey for the recovery of funds paid by the State arising from the same scheme.

          23.   The Court has personal jurisdiction over Defendants, and venue is proper in this

District under 31 U.S.C. § 3732(a) and 28 U.S.C. §§ 1391(b) and (c). Defendants reside in or

operate in New Jersey, Defendants transact substantial business within this District, and acts

proscribed by the FCA, NJFCA, FRA, CWA, APPS, and the NJWPCA, including a substantial

part of the events and omissions giving rise to the claims alleged, occurred in this District.

          24.   Relators are aware of no statutorily relevant public disclosure of the allegations or

transactions forming the core elements of the Counts against Defendants. Even if such a disclosure

had occurred, Relators are the “original source” of the allegations in this First Amended Complaint

as that term is used in the FCA, 31 U.S.C. § 3730(e)(4)(B), and the NJFCA, N.J.S.A. § 2A:32C-

9(c). During their employment and independent investigation, Relators acquired material, direct,

independent, and non-public knowledge of the information on which the allegations in this First

Amended Complaint are based, and they voluntarily and in good faith provided this information

to the United States Government and the State of New Jersey before filing this action.

   IV.      STANDING
                                                  7
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 8 of 78 PageID: 151




       A. False Claims Acts

       25.       This action includes causes of action under the FCA and NJFCA, where Congress

and the New Jersey legislature, respectively, conferred standing upon any person with information

about fraud against the government to bring suit on the government’s behalf. 31 U.S.C. § 3730(b);

N.J.S.A. § 2A:32C-5(b). Under the FCA and NJFCA, Messrs. Khatchikian and Torres are denoted

as “Relators.”

       B. Environmental Laws

       26.       This action also includes “citizen suit” causes of action under the CWA and APPS.

Under those laws, Messrs. Khatchikian and Torres are denoted as “Plaintiffs,” and have standing

to enforce those laws because, as alleged below, they have suffered an actual or threatened injury

(i.e., a personal “interest which is or may be adversely affected”) as a result of Defendants’

misconduct, which injury can be fairly traced to Defendants’ misconduct, and it is likely to be

redressed by a favorable decision. 33 U.S.C. § 1365 (CWA); 33 U.S.C. § 1910 (APPS); see Public

Interest Research Group of New Jersey, Inc. v. Powell Duffryn Terminals Inc., 913 F.2d 64, 70-73

(D.N.J. 1990).

       27.       Mr. Khatchikian has suffered an injury in fact because he lives near the Hudson

River and enjoys being on and near the water. If NYW had not discharged pollutants into the

Hudson River, Mr. Khatchikian would have loved to have gone fishing, crabbing, boating, and jet

skiing because he’s been an avid recreational boater his entire life. He also has three children and

does not take them anywhere near the Hudson River for any type of water activities due to NYW’s

discharge of pollutants into the river. Mr. Khatchikian has also wanted to take his wife for walks

along the Weehawken waterfront after having dinner on the waterfront, but because it disgusts him

to know what NYW dumps into the Hudson River, those plans will never happen.



                                                 8
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 9 of 78 PageID: 152




         28.   While working at the NYW maintenance docks, Mr. Khatchikian was also forced

to be in close contact with raw sewage and its attendant risk of being infected with hepatitis, e-

coli, staph, and dozens of other pathogens. Mr. Khatchikian was frequently sick while working at

the NYW maintenance docks, as were other employees who were in close contact with the raw

sewage discharges.

         29.   Mr. Torres has also suffered an injury in fact because he lived near the Hudson

River and enjoys being on and near the water. When he lived in New Jersey, Mr. Torres not only

chose to work around vessels, but also enjoyed recreational activities on or near the water, such as

walking, biking, kayaking, and fishing. After observing and being made aware of the Defendants’

practices of discharging human waste, oil, fuel, coolant, and other refuse and pollutants into the

local waterways, however, Mr. Torres reduced or completely avoided engaging in recreational

activities on or near the affected waters, especially in close proximity to the NYW maintenance

docks.

         30.   While working at the NYW maintenance docks, Mr. Torres was also forced to be

in close contact with raw sewage and its attendant risk of being infected with hepatitis, e-coli,

staph, and dozens of other pathogens. Mr. Torres was frequently sick while working at the NYW

maintenance docks, as were other employees who were in close contact with the raw sewage

discharges. Mr. Torres was also depressed while working at the NYW maintenance docks because

he was troubled by seeing and being forced to participate in Defendants’ practices of regularly

dumping raw sewage, oil, fuel, coolant, batteries, aluminum shavings, and other pollutants into the

local waterways. Mr. Torres’ depression during this period of time adversely affected his

relationship with his spouse and children.




                                                 9
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 10 of 78 PageID: 153




       31.       The injuries Messrs. Khatchikian and Torres suffered are fairly traceable to

Defendants’ acts of discharging raw sewage, oil, gasoline, and other pollutants into the Hudson

River and other local waterways. Indeed, Messrs. Khatchikian and Torres personally witnessed,

and as employees of NYW were forced to participate in, some of the illegal discharge acts

complained of in this lawsuit.

       32.       The injuries Messrs. Khatchikian and Torres suffered are likely to be redressed by

a favorable decision in this lawsuit, because an injunction will stop future discharges of pollutants

by Defendants. In addition, the general public interest in clean waterways will be advanced by an

award of civil penalties, which will deter Defendants and other vessel and marina operators from

illegally discharging pollutants into local waterways.

       C. New Jersey Civil RICO

       33.       The New Jersey legislature authorized any person to bring a civil lawsuit if they

have been “damaged in their business or property” by a violation of the New Jersey racketeering

law. N.J.S.A. 2C:41-4(b).

       34.       Here, Mr. Khatchikian alleges that his employment with NYW was terminated after

he complained about Defendants’ unwritten policy and overt practice of routinely discharging raw

sewage, oil, fuel, coolant, and other pollutants into the Hudson River and other local waterways.

As a NYW employee, Mr. Khatchikian was also required to participate in Defendants’ illegal

discharging of pollutants, and he was expected to individually take the blame if any discharge was

ever detected.

       35.       As previously noted, while working at the NYW maintenance docks, Mr.

Khatchikian was also forced to be in close contact with raw sewage and its attendant risk of being

infected with hepatitis, e-coli, staph, and dozens of other pathogens. Mr. Khatchikian was



                                                 10
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 11 of 78 PageID: 154




frequently sick while working at the NYW maintenance docks as a result of his exposure to the

raw sewage.

        36.    As a result of the foregoing, Mr. Torres has suffered emotional distress and direct

economic losses, including additional healthcare expenses.

        37.    Similarly, Mr. Torres alleges that he was compelled to terminate his employment

with NYW after complaining about Defendants’ unwritten policy and overt practice of routinely

discharging raw sewage, oil, fuel, coolant, batteries, aluminum shavings, and other pollutants into

the Hudson River and other local waterways. As a NYW employee, Mr. Torres was also required

to participate in Defendants’ illegal discharging of pollutants, and he was expected to individually

take the blame if any discharge was ever detected.

        38.    As previously noted, while working at the NYW maintenance docks, Mr. Torres

was also forced to be in close contact with raw sewage and its attendant risk of being infected with

hepatitis, e-coli, staph, and dozens of other pathogens. Mr. Torres was frequently stressed and

physically sick while working at the NYW maintenance docks, due to being in close contact with

raw sewage and being forced to participate in the illegal conduct.

        39.    Mr. Torres was also depressed while working at the NYW maintenance docks

because he was troubled by seeing and being forced to participate in Defendants’ practices of

regularly dumping raw sewage, oil, fuel, coolant, batteries, aluminum shavings, and other

pollutants into the local waterways. Mr. Torres’ depression during this period of time adversely

affected his relationship with his spouse and children.

        40.    As a result of the foregoing, Mr. Torres has suffered emotional distress and direct

economic losses, including additional healthcare expenses.

   V.    STATUTORY AND REGULATORY CONTEXT

        A. The Federal and New Jersey False Claims Acts
                                                11
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 12 of 78 PageID: 155




        41.     The federal FCA is “the Government’s primary litigative tool” for combating

schemes to fleece the government. S. Rep. No. 99-345, at 2 (1986). It is broadly drafted to reach

beyond common law fraud. Cook Cty. v. United States ex rel. Chandler, 538 U.S. 119, 129 (2003)

(the FCA applies “expansively … ‘to reach all types of fraud, without qualification, that might

result in financial loss to the Government’”) (quoting United States v. Neifert-White Co., 390 U.S.

228, 232 (1968)).

        42.     New Jersey has its own FCA, codified at N.J.S.A. § 2A:32C-1 et seq. Since the

NJFCA is nearly identical to the federal FCA, below Relators recite from, and cite to, the federal

FCA.

        43.     As relevant here, the FCA imposes liability on any person who:

               (A)     knowingly presents, or causes to be presented, a false or fraudulent
                       claim for payment or approval;
               (B)     knowingly makes, uses or causes to be made or used, a false record
                       or statement material to a false or fraudulent claim;
               (C)     conspires to commit a violation of subparagraph (A), (B) … or (G);
                       or
               (G)     knowingly makes, uses, or causes to be made or used, a false record
                       or statement material to an obligation to pay or transmit money or
                       property to the Government, or knowingly conceals or knowingly
                       and improperly avoids or decreases an obligation to pay or transmit
                       money or property to the Government.
31 U.S.C. § 3729(a)(1)(A), (B), (C) and (G).1

        44.     As defined in the FCA, the terms “knowing” and “knowingly” mean that, with

respect to information, a person “(i) has actual knowledge of the information; (ii) acts in deliberate

ignorance of the truth or falsity of the information; or (iii) acts in reckless disregard of the truth or




1
 All citations are to the FCA as amended by the Fraud Enforcement and Recovery Act of 2009,
Public Law 111-21.
                                                   12
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 13 of 78 PageID: 156




falsity of the information.” 31 U.S.C. § 3729(b)(1)(A). Liability under the FCA requires no proof

of specific intent to defraud. 31 U.S.C. § 3729(b)(1)(B).

       45.     The FCA further defines the term “claim” to mean any request or demand for

money, whether under a contract or otherwise, presented to an officer, employee, or agent of the

United States. 31 U.S.C. § 3729(b)(2)(A)(i). A “claim” is also a request or demand for money

made to a contractor or other recipient if (a) the money is to be spent or used on the Government’s

behalf or to advance a Government program or interest and (b) if the Government provides, has

provided, or will reimburse such contractor or other recipient for any portion of the money

requested or demanded. 31 U.S.C. § 3729(b)(2)(A)(ii).

       46.     The FCA defines the term “obligation” to mean “an established duty, whether or

not fixed, arising from an express or implied contractual, grantor-grantee, or licensor-licensee

relationship, from a fee-based or similar relationship, from statute or regulation, or from the

retention of any overpayment.” 31 U.S.C. § 3729(b)(3).

       47.     The FCA defines “material” objectively, not subjectively, to mean “having a natural

tendency to influence, or be capable of influencing, the payment or receipt of money or property.”

31 U.S.C. § 3729(b)(4). This “natural tendency” test has long been the standard in determining

materiality. See, e.g., United States ex rel. Spay v. CVS Caremark Corp., 875 F.3d 746, 761 (3d

Cir. 2017); United States ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 489-90 (3d Cir. 2017).

The Supreme Court reaffirmed the natural tendency test and described a holistic approach to

analyzing it. See Universal Health Services, Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989,

1996 (2016).

       B. The Federal Rivers & Harbors Act of 1899 (a/k/a the Federal Refuse Act)

       48.     For over a century, the FRA has prohibited the discharge of any refuse matter of

any kind out of any ship, barge, or other floating craft of any kind, into any navigable water of the
                                                 13
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 14 of 78 PageID: 157




United States, or into any tributary of any navigable water without a proper permit issued by the

Secretary of the Army. 33 U.S.C. § 407.

       49.     Although originally construed to apply to obstructions to navigation, since the mid-

1960s this law has been construed to include all foreign substances and pollutants, except liquid

sewage, and to specifically include petroleum products—as to which the government continues to

use the law to enjoin further discharges and to compel remediation.

       50.     Congress imposed substantial penalties for violating the FRA, mandating that:

       Every person and every corporation that shall violate, or that shall knowingly aid,
       abet, authorize, or instigate a violation of the provisions of sections 407, 408, 409,
       414, and 415 of this title shall be guilty of a misdemeanor, and on conviction
       thereof shall be punished by a fine of up to $25,000 per day, or by imprisonment
       (in the case of a natural person) for not less than thirty days nor more than one year,
       or by both such fine and imprisonment, . . .

33 U.S.C. § 411. This law is framed as a strict liability criminal statute.

       51.     Congress also incentivized whistleblowers to come forward by authorizing that “in

the discretion of the court, one-half of said fine [is] to be paid to the person or persons giving

information.” Id.

       52.     The law also imposes liability against any vessel that is “used or employed in

violating any of the provisions of sections 407 . . . of this title” for which the government may

proceed in rem against the vessel to recover the “pecuniary penalties specified in section 411 of

this title, and in addition thereto for the amount of the damages done by said boat, vessel, scow,

raft, or other craft.” 33 U.S.C. § 412. Importantly, a judgment in rem against the vessel means the

government can sell the vessel as a means of recovering the statutory penalties and damages.

       53.     Later legislation, such as the CWA (see next section), did not supersede or repeal

the FRA. Indeed, the CWA expressly preserved and respected the authority of the Secretary of the

Army under the FRA. 33 U.S.C. § 1371(a); see also N.J.S.A. § 10A-6(e)(2). Permits under FRA


                                                  14
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 15 of 78 PageID: 158




section 407, however, were transitioned to being issued under the CWA, as administered by the

states. 33 U.S.C. § 1343(a)(4) & (5).

       54.      While the FRA does not include a citizen suit provision, here Plaintiffs/Relators

allege that Defendants are liable under the FCA for treble the FRA penalties and damages, plus

FCA penalties, because they concealed their discharges of oil and other covered pollutants in order

to reduce or avoid their obligation to pay FRA statutory penalties and damages (including clean-

up costs) and to avoid the potential loss of their vessels in the event the government obtained

judgements in rem against the vessels themselves.

       C. The Federal Water Pollution Prevention and Control Act / Clean Water Act

       55.      The Federal Water Pollution Prevention and Control Act was originally enacted in

1948, and upon its 1972 reorganization and expansion became known as the Clean Water Act

(“CWA”) and was re-codified at 33 U.S.C. § 1251-1388.

       56.      As stated by Congress:

     The objective of this chapter is to restore and maintain the chemical, physical, and
     biological integrity of the Nation's waters. In order to achieve this objective it is
     hereby declared that, consistent with the provisions of this chapter--
             (1) it is the national goal that the discharge of pollutants into the navigable
             waters be eliminated by 1985;
             (2) it is the national goal that wherever attainable, an interim goal of water
             quality which provides for the protection and propagation of fish, shellfish, and
             wildlife and provides for recreation in and on the water be achieved by July 1,
             1983;
             (3) it is the national policy that the discharge of toxic pollutants in toxic
             amounts be prohibited;
33 U.S.C.A. § 1251(a).

       57.      Federal regulations implementing water pollution laws, such as the CWA, are

promulgated both by the Coast Guard, at 33 C.F.R. Subchapter O, and by the Environmental

Protection Agency, at 40 C.F.R. Subchapter D.


                                                  15
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 16 of 78 PageID: 159




       58.      The CWA includes a citizen suit provision. Therefore, in this action

Plaintiffs/Relators allege both that Defendants are: a) directly liable under the CWA for statutory

penalties; and b) liable under the FCA for treble the CWA penalties, plus FCA penalties, because

they concealed their discharges in order to reduce or avoid their obligation to pay CWA’s statutory

penalties.

             1. Pollutant

       59.      Generally, under the CWA, the discharge of any pollutant is unlawful without a

permit. 33 U.S.C. § 1311(a).

       60.      The term “pollutant” means “dredged spoil, solid waste, incinerator residue,

sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive

materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal,

and agricultural waste discharged into water.” 33 U.S.C. § 1362(6).

       61.      The term “discharge of a pollutant” means any addition of any pollutant to

navigable waters from any “point source,” 33 U.S.C. § 1362(12)(A), and the term “point source”

is defined to include any “vessel or other floating craft.” 33 U.S.C. § 1362(14).

       62.      The CWA is a strict liability law, and any person who violates this prohibition shall

be liable for a penalty of not less than $5,000 or more than $50,000 per day of violation. Each

violation shall be a separate offense. 33 U.S.C. § 1319(c)(2).

             2. Sewage

       63.      Under the CWA, a “pollutant” that can be discharged2 under a permit does not

include “sewage3 from vessels . . . within the meaning of section 1322 of this title.” 33 U.S.C. §


2
  The term “discharge” “includes, but is not limited to, any spilling, leaking, pumping, pouring,
emitting, emptying or dumping.” 33 U.S.C. § 1322(9); 40 C.F.R. § 140.1.
3
  The term “sewage” means “human body wastes and the wastes from toilets and other receptacles
intended to receive or retain body wastes.” 33 U.S.C. § 1322(a)(6); 40 C.F.R. § 140.1.
                                                 16
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 17 of 78 PageID: 160




1362(6); see id. § 1322(a)(12)(B) (“‘discharge incidental to the normal operation of a vessel’ does

not include ‘a discharge that is not covered by part 122.3 of title 40, Code of Federal Regulations”);

40 C.F.R. § 122.3 (“The following discharges do not require NPDES [National Pollutant Discharge

Elimination System] permits: (a) Any discharge of sewage from vessels”); 40 C.F.R. § 122.2

(EPA-administered NPDES permit programs explicitly define “pollutant” as excluding “[s]ewage

from vessels”).

       64.     Instead, Congress completely prohibited the discharge of large volumes of

untreated or inadequately treated sewage from vessels and mandated that:

       As soon as possible . . . the Secretary of the department in which the Coast Guard
       is operating [now the Department of Homeland Security] . . . shall promulgate
       Federal standards of performance for marine sanitation devices (hereafter in this
       section referred to as ‘standards’) which shall be designed to prevent the discharge
       of untreated or inadequately treated sewage into or upon the navigable waters
       from new vessels and existing vessels, except vessels not equipped with
       installed toilet facilities.

33 U.S.C. § 1322(b)(1) (emphasis added); id. § 1322(f)(1) (expressly pre-empting any state or

political subdivision thereof from “adopting or enforcing any law concerning the design,

manufacture, or installation or use of any marine sanitation device on any vessel subject to the

provisions of this section”).

       65.     These Coast Guard “standards” are codified at 33 C.F.R. § 159.1 et seq., whose

stated purpose is to:

       Govern[] the design and construction of marine sanitation devices and procedures for
       certifying that marine sanitation devices meet the regulations and the standards of the
       Environmental Protection Agency promulgated under section 312 of the Federal Water
       Pollution Control Act (33 U.S.C. 1322), to eliminate the discharge of untreated sewage
       from vessels into the waters of the United States, including the territorial seas.4

4
  For purposes of regulating the design and construction of marine sanitation devices, the Coast
Guard defines “territorial seas” as reaching only three miles from shore. 33 C.F.R. § 159.3
(“Territorial seas means the belt of seas measured from the line of ordinary low water along that
portion of the coast which is in direct contact with the open sea and the line marking the seaward
limit of inland waters, and extending seaward a distance of 3 miles.”). Relevant here, this includes
                                                 17
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 18 of 78 PageID: 161




       Subpart A of this part contains regulations governing the manufacture and operation of
       vessels equipped with marine sanitation devices.
33 C.F.R. § 159.1 (emphasis added).

       66.     In order to eliminate the discharge of sewage from vessels, they are required to be

“designed and operated to either retain, dispose of, or discharge sewage, and shall be certified by

the U.S. Coast Guard.” 40 C.F.R. § 140.3(d). Specifically, they must be equipped with a Type I,

II, or III marine sanitation device. 33 C.F.R. § 159.7(a). In general terms, Type I and II devices

treat sewage to an acceptable level before discharging the effluent into the water, whereas Type

III devices are storage tanks that are to be discharged onshore at a pump-out facility.

       67.     States may apply to have certain waterways designated as “No-Discharge Zones,”

where the discharge of treated and untreated sewage is strictly prohibited by any size vessel. 40

C.F.R. § 140.4. Relevant here, the New York side of the Hudson River is designated as a No-

Discharge Zone.5

       68.     Here, the vessels operated by Defendants that discharged sewage are over 65 feet

in length and are thus required to have a Type II 6 or Type III device. 33 C.F.R. § 159.7(a)(1).7




Upper New York Bay, Lower New York Bay, and Raritan Bay, where NYW operates regular
commuter ferry routes and various sightseeing excursions. Other laws, such as APPS, define
territorial seas as reaching 12 miles from shore. Compare to 33 U.S.C. § 1901(a)(7).
5
  See generally, https://www.epa.gov/vessels-marinas-and-ports/vessel-sewage-no-discharge-
zones (last accessed Oct. 4, 2020); https://www.epa.gov/vessels-marinas-and-ports/no-discharge-
zones-map (last accessed Oct. 4, 2020).
6
  Type II devices must “produce[] an effluent having a fecal coliform bacteria count not greater
than 200 per 100 milliliters and suspended solids not greater than 150 milligrams per liter.” 33
C.F.R. §§ 159.3 and 159.53(b).
7
  A few of the vessels operated by Defendants (i.e., its Sea-Otter class, high-speed vessels) are
exactly 65 feet in length and could be equipped with only a Type I device. 33 C.F.R. § 159.7(a)(2).
Type I devices must “produce[] an effluent having a fecal coliform bacteria count not greater than
1,000 per 100 milliliters and no visible floating solids.” 33 C.F.R. §§ 159.3 and 159.53(a). This
technical possibility is a moot point, however, since Defendants Sea-Otter class vessels either were
not equipped with restrooms, or the restrooms were kept locked and were never used.
                                                 18
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 19 of 78 PageID: 162




       69.      Given the fact that the New York side of the Hudson River is a No-Discharge Zone,

all of the vessels operated by Defendants are equipped with a Type III marine sanitation device in

the form of a 300-500-gallon storage tank. See 33 C.F.R. § 159.53(c) (a Type III “device must be

designed to prevent the overboard discharge of treated or untreated sewage or any waste derived

from sewage”); 33 C.F.R. § 159.3 (defining the term “Type III marine sanitation device”).

       70.      Any person who violates this prohibition shall be liable for a civil penalty of not

more than $2,000 for each violation. Each violation shall be a separate offense. 33 U.S.C. §

1322(j).

             3. Oil

       71.      Congress declared:

       The discharge of oil or hazardous substances (i) into or upon the navigable waters 8 of
       the United States, adjoining shorelines, or into or upon the waters of the contiguous
       zone … or which may affect natural resources belonging to, appertaining to, or under
       the exclusive management authority of the United States [], in such quantities as may
       be harmful as determined by the President under paragraph (4) of this subsection, is
       prohibited, except (A) in the case of such discharges into the waters of the contiguous
       zone or which may affect natural resources belonging to, appertaining to, or under the
       exclusive management authority of the United States [], where permitted under the
       Protocol of 1978 Relating to the International Convention for the Prevention of
       Pollution from Ships, 1973, and (B) where permitted in quantities and at times and
       locations or under such circumstances or conditions as the President may, by
       regulation, determine not to be harmful. Any regulations issued under this subsection
       shall be consistent with maritime safety and with marine and navigation laws and
       regulations and applicable water quality standards.

33 U.S.C. § 1321(b)(3).

       72.      The EPA’s promulgating regulations pronounce that the discharge of oil in such

quantities as “may be harmful” includes any discharge that violates applicable water quality




8
  The term “navigable waters” for this purpose is defined to mean “waters of the United States,
including the territorial seas.” 40 C.F.R. § 120.2.
                                                19
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 20 of 78 PageID: 163




standards or that “[c]ause a film or sheen9 upon or discoloration of the water or adjoining shorelines

or cause a sludge or emulsion to be deposited beneath the surface of the water or upon adjoining

shorelines.” 40 C.F.R § 110.3.

        73.     Importantly, the EPA strictly prohibits the “[a]ddition of dispersants or emulsifiers

to oil to be discharged that would circumvent the provisions of this part.” 40 C.F.R. § 110.4.

        74.     Any person in charge of a vessel or facility shall notify the appropriate government

agency of the spill as soon as he or she has knowledge of a discharge of oil or hazardous substance.

33 U.S.C. § 1321(b)(5); 40 C.F.R. § 110.6.10

        75.     Any person in charge of any vessel or facility from which oil or a hazardous

substance is discharged shall be subject to a civil penalty not to exceed $25,000 per day of

violation. If the discharge is the result of gross negligence, the fine shall be not less than $100,000.

33 U.S.C. § 1321(b)(7).

        76.     Relevant here, the bilge water of a vessel is typically polluted with oil, fuel,

lubricants, and coolant from the engines and other mechanical devices. To control the discharge

of oil in bilge water from U.S. vessels, the Coast Guard mandates that: “No person may operate a

U.S. non-oceangoing ship in the navigable waters of the United States, unless it has the capacity




9
  The term “sheen” is defined to mean “an iridescent appearance on the surface of the water.” 40
C.F.R. § 110.1.
10
   Under 18 U.S.C. § 1519, it is criminally unlawful for any person to knowingly alter, destroy,
conceal, cover up, falsify, or make a false entry in any record, document, or tangible object with
the intent to impede, obstruct, or influence an actual or contemplated investigation of a matter
within the jurisdiction of any department or agency of the United States, and a conviction results
in a fine and imprisonment for up to 20 years.
                                                  20
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 21 of 78 PageID: 164




to retain on board all oily mixtures and is equipped to discharge these oily mixtures to a reception

facility.” 33 C.F.R. § 155.30.11

       77.     In addition, in 2013 the EPA issued its Vessels General Permit (“VGP”) under the

CWA’s National Pollutant Discharge Elimination System (“NPDES”). This permit covers 26 types

of vessel discharges, including bilge water and oily water separator effluent. The VGP applies to

all large commercial vessels of 79 feet in length or greater, which includes most of the vessels

operated by Defendants.

       D. MARPOL and the Act to Prevent Pollution From Ships (APPS)

       78.     The 1973 International Convention for the Prevention of Pollution from Ships and

the protocol of 1978 relating to the International Convention for the Prevention of Pollution from

Ships, (collectively known as MARPOL) is an international treaty to limit pollution from ships.

       79.     As summarized by the United States Coast Guard, “the U.S. is signatory to Annexes

I [oil], II [Noxious Liquid Substances in bulk], III [harmful packaged substances], V [garbage] and

VI [air pollution].”12 To implement this international convention, “Annexes I, II, V and VI have

been incorporated into U.S. law by the Act to Prevent Pollution from Ships (APPS) and

implemented within 33 USC 1901 and 33 CFR 151.”13




11
   The EPA’s regulation on this issue only notes that the discharge of bilge water in compliance
with MARPOL 73/78, Annex I, as provided in 33 C.F.R. Part 151, Subpart A [set at 15 ppm] are
not deemed “harmful.” 40 C.F.R. 110.5(a).
12
   https://www.dco.uscg.mil/Our-Organization/Assistant-Commandant-for-Prevention-Policy-
CG-5P/Inspections-Compliance-CG-5PC-/Commercial-Vessel-Compliance/Domestic-
Compliance-Division/MARPOL/ (last accessed Nov. 4, 2020).
13
   Id. In addition, “[t]he U.S. incorporates Annex III by the Hazardous Materials Transportation
Act (HMTA) implemented within 46 USC 2101 and 49 CFR 171 -174 and 176. Although the U.S.
has not ratified Annex IV, the U.S. has equivalent regulations for the treatment and discharge
standards of shipboard sewage – the Federal Water Pollution Control Act (FWPCA) as amended
by the Clean Water Act and implemented by 33 USC 1251 and 33 CFR 159.” Id.
                                                21
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 22 of 78 PageID: 165




       80.     APPS makes it unlawful for any person to knowingly violate MARPOL, APPS, or

the federal regulations promulgated under APPS. 33 U.S.C. § 1907(a). Persons who violate

MARPOL or APPS can be held liable both criminally and civilly. 33 U.S.C. § 1908.

       81.     MARPOL and APPS apply to “ships,” which term is broadly defined as “a vessel

of any type whatsoever, including hydrofoils, air-cushion vehicles, submersibles, floating craft

whether self-propelled or not, and fixed or floating platforms.” 33 U.S.C. § 1901(12).

       82.     APPS applies to all United States registered vessels, wherever located, when

operating under the authority of the United States. 33 U.S.C. § 1902(a)(1).

       83.     MARPOL and APPS specifically prohibit the discharge of sewage and oil or

petroleum products and require the documentation of any discharge. The documentation is to

include an indication regarding the facts and circumstances surrounding any discharge; the

notation is to be signed by the person in charge of the operation, usually the Chief Engineer; and

each page must be signed by the Master of the Ship. This documentation is to be maintained for

regular inspection by the United States Coast Guard. 33 U.S.C. § 1906(a), (b).

       84.     The implementing regulations concerning oil apply to all U.S. vessels, except those

“operated exclusively on the internal waters 14 of the United States.” 33 C.F.R. §151.09. In the

present case, the NYW ferries do not operate exclusively within the limits of the Hudson River

and East River, but also in the intra-coastal waterway, including Upper New York Bay, Lower

New York Bay, and Raritan Bay.

       85.     Relevant here, the APPS regulations mandate that no person may operate a vessel

within or beyond 12 nautical miles of the nearest land of the United States unless it either: has the




14
  “Internal waters” is defined as “shoreward of the territorial sea baseline,” 33 C.F.R. § 2.24,
and “territorial sea baseline” is defined as generally being the “mean low water line of the coast.”
                                                 22
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 23 of 78 PageID: 166




capacity to retain all oily mixtures and is equipped to dispose of those oily mixtures to a proper

reception facility; or is equipped with approved oily-water separating equipment (OWS) and

discharges into the sea with an oil content of not more than 15 parts per million, provided that the

discharge does not contain “chemicals or other substances introduced for the purpose of

circumventing the conditions of discharge specified in this regulation.” 33 C.F.R. § 151.10.

       86.     MARPOL defines “discharge” as any release of harmful substances from a ship

however so caused. MARPOL Art. 2 (3)(a).

       87.     “Harmful substances” are defined as any substance introduced into the sea that is

liable to create hazards to human health, to harm living resources and marine life, to damage

amenities, or to interfere with other legitimate uses of the sea. MARPOL Art. 2 (2).

       88.      “Navigable waters” includes the territorial sea of the United States, which extends

12 nautical miles from the baseline of the United States, and the internal waters of the United

States. 33 U.S.C. § 1901(a)(7).

       89.     As a strict liability law, a violation of the MARPOL protocol or APPS renders an

individual liable to the United States for a civil penalty not to exceed $25,000 for each violation,

and each day of a continuing violation constitutes a separate violation. 33 U.S.C. §§ 1908 (a) and

(b); 33 C.F.R. § 158.115(a). In addition to a determination of a fine, the person committing a

violation of MARPOL commits a class D felony.

       90.     In addition, a knowing violation of MARPOL protocol or APPS renders an

individual liable for a fine of not more than $50,000 for each violation. 33 C.F.R. § 158.115(b).

       91.     The APPS further provides that the Court may pay to the person giving information

leading to conviction not more than half of any fine paid. 33 U.S.C. § 1908 (a) & (b).

       E. The New Jersey Water Pollution Control Act



                                                23
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 24 of 78 PageID: 167




        92.     The NJWPCA is codified at New Jersey General and Permanent Statutes § 58:10A-

1, et seq., and is to be liberally construed. N.J.S.A. § 58:10A-12.

        93.     As stated in N.J.S.A. § 58:10A-2:

        The Legislature finds and declares that pollution of the ground and surface waters
        of this State continues to endanger public health; to threaten fish and aquatic life,
        scenic and ecological values; and to limit the domestic, municipal, recreational,
        industrial, agricultural and other uses of water, even though a significant pollution
        abatement effort has been made in recent years. It is the policy of this State to
        restore, enhance and maintain the chemical, physical, and biological integrity of its
        waters, to protect public health, to safeguard fish and aquatic life and scenic and
        ecological values, and to enhance the domestic, municipal, recreational, industrial
        and other uses of water.

        94.     To effectuate the state’s policy of enhancing the water quality in the State, the

legislature further found that it is in the public interest “to minimize direct regulation by the Federal

Government of wastewater dischargers by enacting legislation which will continue to extend the

powers and responsibilities of the Department of Environmental Protection for administering the

State’s water pollution control program, so that the State may be enabled to implement the permit

system required by the Federal [Water Pollution Control] Act.” Id.

        95.     The New Jersey legislature then proclaimed that it is “unlawful for any person to

discharge any pollutant,15 except as provided pursuant to subsections d. and p. of this section, or

when the discharge conforms with a valid New Jersey Pollutant Discharge Elimination System

permit that has been issued by the commissioner pursuant to P.L.1977, c. 74 (C.58:10A-1 et seq.)




15
   “Pollutant” under the NJWPCA means any dredged spoil, solid waste, incinerator residue,
sewage, garbage, refuse, oil, grease, sewage sludge, munitions, chemical wastes, biological
materials, radioactive substance, thermal waste, wrecked or discarded equipment, rock, sand, cellar
dirt, and industrial, municipal or agricultural waste or other residue discharged into the waters of
the State. “Pollutant” includes both hazardous and nonhazardous pollutants. N.J.S.A. § 58:10A-
3(n).
                                                   24
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 25 of 78 PageID: 168




or a valid National Pollutant Discharge Elimination System permit issued by the administrator

pursuant to the Federal Act.” N.J.S.A. § 58:10A-6.

       96.     The legislature also authorized the commissioner to promulgate regulations that

exempt from the requirement to obtain a permit, certain categories of discharge, in whole or in

part, including “[d]ischarges of any pollutant from a marine vessel or other discharges incidental

to the normal operation of marine vessels.” N.J.S.A. § 58:10A-6(d)(2). Importantly, the

commissioner has not promulgated any regulations exempting any marine vessel discharges for

any size vessel, and certainly not for commercial vessels greater than 65 feet in length.

       97.     To ensure the protection of coastal areas, the legislature flatly prohibited the

issuance of “a permit to any private, commercial, or industrial applicant for the discharge of any

solid, semi-solid, or liquid wastes into ocean waters16 of the State, the provision of any other law,

or rule or regulation to the contrary notwithstanding.” N.J.S.A. § 58:10A-7.1. This includes the

New Jersey side of Upper New York Bay, Lower New York Bay, and Raritan Bay.

       98.     As a strict liability law, any person who violates this act shall be subject to a civil

penalty, upon order of a court, not to exceed $50,000 per day of such violation, and each day’s

continuance of the violation shall constitute a separate violation. N.J.S.A. § 58:10A-10(e). The

violator may also be liable to pay “the amount of any actual economic benefits accruing to the

violator from the violation.” Id.

       99.     In addition, any person who “purposely, knowingly, or recklessly violates this act,

and the violation causes a significant adverse environmental effect, shall, upon conviction, be

guilty of a crime of the second degree, and shall, notwithstanding the provisions of subsection a.



16
  The legislature defined “ocean waters” as “those waters of the open seas lying seaward of the
base line from which the territorial sea is measured, as provided for in the Convention on the
Territorial Sea and the Contiguous Zone.” Id.
                                                 25
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 26 of 78 PageID: 169




of N.J.S.2C:43-3, be subject to a fine of not less than $25,000 nor more than $250,000 per day of

violation, or by imprisonment, or by both.” N.J.S.A. § 58:10A-10(f)(1)(a).

       100.    For purposes of the foregoing provision, a “significant adverse environmental

effect” exists when Defendants’ conduct causes: 1) “serious harm or damage to wildlife, fish,

marine life, or to their habitats”; 2) serious harm, or degradation of, any ground or surface waters

used for drinking, agricultural, navigational, recreational, or industrial purposes”; or 3) “any other

serious articulable harm or damage to waters of [New Jersey], including ocean waters subject to

its jurisdiction pursuant to N.J.S.A. § 58:10A-47 et seq.].” N.J.S.A. § 58:10A-10(f)(1)(b).

       101.    Even if there is not a “significant adverse environmental effect,” the NJWPCA

provides additional penalties for “purposely, knowingly, recklessly,” or “negligently” violating the

Act, “including making a false statement, representation, or certification in any application, record,

or other document filed or required to be maintained under this act, or by falsifying, tampering

with, or rendering inaccurate any monitoring device or method required to be maintained pursuant

to this act, or by failing to submit a monitoring report, or any portion thereof.” N.J.S.A. § 58:10A-

10(f)(2) & (3); N.J.A.C § 7:14-8.6.

       102.    Severe penalties are also imposed upon any person or corporation “who purposely

or knowingly violates an effluent limitation or other condition of a permit, or who discharges

without a permit, and who knows at that time that he thereby places another person in imminent

danger of death or serious bodily injury, as defined in [N.J.S.A. § 2C:43-3].” N.J.S.A. § 58:10A-

10(f)(4).

       103.    The NJWPCA also imposes mandatory civil administrative penalties of $1,000 for

“each serious violation” and $5,000 “for the violation that causes the violator to be, or continue to

be, a significant noncomplier.” N.J.S.A. § 58:10A-10.1(a)-(d).



                                                 26
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 27 of 78 PageID: 170




         104.   While the NJWPCA does not include a citizen suit provision, here

Plaintiffs/Relators allege that Defendants are liable under the NJFCA for treble the NJWPCA

penalties, plus FCA penalties, because they concealed their discharges in order to reduce or avoid

their obligation to pay NJWPCA statutory penalties.

   VI.          FACTUAL ALLEGATIONS

         A. General Background on Defendants’ Operations

         105.   NYW has a fleet of over 30 vessels, which it uses to transport passengers across the

Hudson River between New Jersey and New York, across Raritan Bay to Belford, New Jersey,

and for sightseeing and special event excursions in the Hudson River, East River, Upper New York

Bay, Lower New York Bay, and Raritan Bay. These vessels range in length from 65 feet to almost

100 feet and carry between 97 and 399 passengers.

         106.   NYW picks up and drops off passengers on the New Jersey side of the Hudson

River at the Port Imperial / Weehawken Ferry Terminal, depicted below, which NYW employees

refer to as the “Terminal Dock”:

         PHOTO C:




                                                 27
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 28 of 78 PageID: 171




      107.   Daily, over a dozen vessels are serviced at NYW’s work dock (hereafter “NYW

Work Dock”) located at 4800 Port Imperial Boulevard, Weehawken, New Jersey 07086. Photo D

below is an aerial photo of the NYW Work Dock:




                                           28
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 29 of 78 PageID: 172




   PHOTO D:




       108.   The NYW Work Dock is accessed from land via a 100-foot gangway dock. The

working part of the dock is comprised of two barges surrounded by a lattice of slips that can

accommodate approximately a dozen vessels.

       109.   NYW does not directly own the “water land” upon which is situated the NYW

Work dock. Rather, NYW rents the water land from Romulus Development Corp. These entities

share common ownership and control. In particular, NYW is owned by Arthur Imperatore Sr., who

is also a partial owner of Romulus Development Corp.




                                             29
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 30 of 78 PageID: 173




       110.    Just to the south of the NYW Work Dock, and also visible in Photo D (Paragraph

107 above), is a shorter dock with four slips where NYW services its finest vessels, which are used

exclusively for Goldman Sachs’ commuters and special events.

       111.    The two premiere vessels, the York and Jersey, are serviced at the Goldman Dock

on alternating evenings, but are not moored overnight at either of the maintenance docks.

       112.    In about 2004, Wachtel formed Billybey Wachtel to take over the debt payments

on approximately sixteen of the ferries in the NY Waterway’s fleet. The Port Authority of NY/NJ

(“PANYNJ”) brokered the controversial deal to avert a shutdown of NYW, which struggled

financially during the economic downturn precipitated by the September 11, 2001 World Trade

Center attacks. The deal included an Asset Purchase Agreement executed on about December 20,

2004, and a Vessel Management Agreement executed in about February 2005.

       113.    In about 2016, NYW was reported to have acquired the assets of Billybey, its eleven

commuter ferries, and the rights to operate between Hoboken, New Jersey and Manhattan. During

the period of time from 2004 to 2016 when Billybey had an ownership interest in the ferries, NYW

at all times operated and maintained the vessels.

       114.    In addition, at the time of NYW’s 2016 buyback, Billybey executed a leaseback

agreement for the two top-of-the-line ferries used almost exclusively to ferry Goldman Sachs

employees. Under this arrangement, Billybey collects the revenue from the lease with Goldman

Sachs, while NYW is obligated to operate and maintain the vessels in a pristine manner for the

benefit of Billybey/Wachtel’s well-heeled clientele.

       115.    The chart below provides the names and details of some the vessels operated by

Defendants during Plaintiffs/Relators’ employment with NYW, and from which the




                                                30
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 31 of 78 PageID: 174




Plaintiffs/Relators observed, and as part of their employment were forced to participate in, the

illegal discharging of raw sewage, oil, fuel, coolant, and other pollutants into the Hudson River.

 Vessel Name                                      Garden State

 Vessel Service                                   Passenger (Capacity: 399)

 Ship Details                                     Built: 1992; Hull Length: 92 ft; Gross

                                                  Tonnage: 95

 Hailing Port                                     Weehawken, NJ

 Vessel Name                                      Abraham Lincoln

 Vessel Service                                   Passenger (Capacity: 399)

 Ship Details                                     Built: 1989; Hull Length: 87 ft; Gross

                                                  Tonnage: 95

 Hailing Port                                     New York, NY

 Vessel Name                                      Moira Smith

 Vessel Service                                   Passenger (Capacity: 97)

 Ship Details                                     Built: about 2001; Hull Length: 65 ft; Gross

                                                  Tonnage: 55; Sea-Otter Class “high speed” (35

                                                  mph)

 Hailing Port                                     Weehawken, NJ

 Vessel Name                                      Christopher Columbus

 Vessel Service                                   Passenger (Capacity: 149)

 Ship Details                                     Built: 2000; Hull Length: 79 ft; Gross

                                                  Tonnage: 82

 Hailing Port                                     Weehawken, NJ


                                                31
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 32 of 78 PageID: 175




 Vessel Name                           Henry Hudson

 Vessel Service                        Passenger (Capacity: 350)

 Ship Details                          Built: 1992; Hull Length: 92 ft; Gross

                                       Tonnage: 95

 Hailing Port                          Weehawken, NJ

 Vessel Name                           York

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2010; Hull Length: 69 ft; Gross

                                       Tonnage: 79

 Hailing Port                          New York, NY

 Vessel Name                           Jersey

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2010; Hull Length: 69 ft; Gross

                                       Tonnage: 76

 Hailing Port                          New York, NY

 Vessel Name                           Robert Fulton

 Vessel Service                        Passenger (Capacity: 350)

 Ship Details                          Built: 1993; Hull Length: 92 ft; Gross

                                       Tonnage: 95

 Hailing Port                          Port Imperial, NJ

 Vessel Name                           George Washington

 Vessel Service                        Passenger (Capacity: 399)




                                      32
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 33 of 78 PageID: 176




 Ship Details                          Built: 1989; Hull Length: 87 ft; Gross

                                       Tonnage: 95

 Hailing Port                          New York, NY

 Vessel Name                           Brooklyn

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2010; Hull Length: 69 ft; Gross

                                       Tonnage: 76

 Hailing Port                          New York, NY

 Vessel Name                           Fiorello LaGuardia

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2002; Hull Length: 79 ft; Gross

                                       Tonnage: 82

 Hailing Port                          Weehawken, NJ

 Vessel Name                           Thomas Jefferson

 Vessel Service                        Passenger (Capacity: 399)

 Ship Details                          Built: 1989; Hull Length: 87 ft; Gross

                                       Tonnage: 95

 Hailing Port                          New York, NY

 Vessel Name                           Jersey City

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2010; Hull Length: 79 ft; Gross

                                       Tonnage: 82

 Hailing Port                          Weehawken, NJ


                                      33
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 34 of 78 PageID: 177




 Vessel Name                           Hoboken

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2002; Hull Length: 79 ft; Gross

                                       Tonnage: 82

 Hailing Port                          Weehawken, NJ

 Vessel Name                           Bayonne

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 2003; Hull Length: 79 ft; Gross

                                       Tonnage: 82

 Hailing Port                          Weehawken, NJ

 Vessel Name                           Empire State

 Vessel Service                        Passenger (Capacity: 399)

 Ship Details                          Built: 1993; Hull Length: 92 ft; Gross

                                       Tonnage: 95

 Hailing Port                          Weehawken, NJ

 Vessel Name                           Yogi Berra

 Vessel Service                        Passenger (Capacity: 149)

 Ship Details                          Built: 1999; Hull Length: 79 ft; Gross

                                       Tonnage: 89

 Hailing Port                          Weehawken, NJ

 Vessel Name                           Alexander Hamilton

 Vessel Service                        Passenger (Capacity: 399)




                                      34
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 35 of 78 PageID: 178




 Ship Details                                     Built: 1989; Hull Length: 87 ft; Gross

                                                  Tonnage: 95

 Hailing Port                                     New York, NY

 Vessel Name                                      Frank Sinatra

 Vessel Service                                   Passenger (Capacity: 149)

 Ship Details                                     Built: 1999; Hull Length: 79 ft; Gross

                                                  Tonnage: 89

 Hailing Port                                     Weehawken, NJ

 Vessel Name                                      John Stevens

 Vessel Service                                   Passenger (Capacity: 399)

 Ship Details                                     Built: 1996; Hull Length: 92 ft; Gross

                                                  Tonnage: 93

 Hailing Port                                     Weehawken, NJ



       116.     Plaintiffs/Relators also were forced to participate in, or observed, Defendants’

illegal discharge of raw sewage, oil, fuel, coolant, and other pollutants from the following large

vessels (i.e., over 65 feet in length) operated by Defendants: the Frank R Lautenberg, Robert A.

Roe, Thomas H. Kean, Admiral Richard E. Bennis, Patriot, Peter R. Weiss, Manhattan, Port

Imperial New Jersey, and the pair named Bravest and Finest (which were later replaced by the

Molly Pitcher and Betsy Ross).

       117.     Plaintiffs/Relators also reasonably believe, based on their personal knowledge and

experience with Defendants’ policies and practices, that Defendants also discharged from some or

all of the foregoing vessels raw sewage and other pollutants into other local waterways while


                                                35
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 36 of 78 PageID: 179




“running open” (i.e., allowing vessels to open during transit a pipe running from the bottom of the

sewage holding tank to the exterior of the vessel’s stern such that gravity and suction from the

vessel’s speed would empty the tank).

        118.       Plaintiffs/Relators also were forced to participate in, or observed, Defendants’

illegal discharge of oil, fuel, coolant, and other pollutants from the Capt. Mark Summers and from

the following smaller Sea-Otter class, high speed vessels (like the Moira Smith in the chart above):

the Austin Tobin, Mychal Judge, Fred V. Morrone, Douglas B. Gurian, and Enduring Freedom.

These vessels, however, did not have functioning restrooms, and therefore were not the source of

raw sewage discharges into the Hudson River.

        119.       Due to vessel retirements, sales, and acquisitions, the foregoing list of vessels

Defendants operated during the relevant period of time, and from which raw sewage, oil, fuel,

coolant, and other pollutants were illegally discharged, is not exhaustive.

        B. Plaintiffs’/Relators’ Employment Duties at NYW

        120.       Messrs. Khatchikian and Torres worked the overnight shift, scheduled from 6:00

p.m. to 2:30 a.m., on the NY Work Dock and the Goldman Dock. They held different positions,

but often worked on the same nights.

        121.       Torres was employed by NYW from the fall of 2011 through August 2015 as a C-

Level preventative maintenance mechanic. Torres performed C-Level mechanic duties, such as oil

changes and other light maintenance and repair tasks, higher A-Level mechanic duties, and back-

up fueler duties when the regular fueler had a day off. There were typically 6-8 mechanics working

the night shift.




                                                  36
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 37 of 78 PageID: 180




          122.   Khatchikian began his employment with NYW on September 23, 2013 as a fueler.

During each night shift, NYW scheduled only one fueler who had to perform a large volume of

tasks without any assistance.

          123.   After Khatchikian successfully completed 90 days of employment, he became part

of Local 447, the union representing the workers at NYW.

          124.   Khatchikian’s job was to single-handedly record the engine hours on each vessel,

fuel the vessels, check the oil, pump out the sewage holding tanks on each vessel, refill fresh water

tanks as needed, and attend to similar needs on the repair dock and workplace. Khatchikian was

required to complete a log book noting the particular tasks performed on each vessel during each

shift.

          125.   Torres performed these same tasks when he was required to perform the fueler’s

duties.

          126.   Due to the large volume of work and the number of boats requiring refueling and

clean-out service, it was common for the fueler to finish work at 4:30 or 5 a.m.

          C. Defendants’ Routine Discharge of Raw Sewage

          127.   From the beginning of his employment, one of Khatchikian’s duties as a fueler

included disposing of sewage from the Type III marine sanitation devices aboard both the

commuter vessels and the permanently docked work barges (i.e., the holding tanks for the

employee restrooms). These devices, which ranged from 200-500 gallons, stored wastewater and

sewage from the bathrooms aboard the vessels and barges.

          128.   At no time did NYW ever bring a portable sewage pumping truck to the NYW

Work Dock or to the NYW Goldman Dock for the purpose of pumping sewage from the vessels

or barges.



                                                 37
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 38 of 78 PageID: 181




       129.    The only “proper” and legal method made available for doing so was a stationary

pump set-up that included an intake hose (always green to avoid confusion with other hoses on the

docks), connected to a fitting on the stern of a vessel, and an outflow hose that supposedly went to

a municipal sanitary sewer inlet along the shore, near the Goldman Dock.

       130.    Khatchikian and Torres were led to believe by Defendants that the properly

disposed sewage is put into the sewer system operated by the Weehawken Sewerage Authority. If

true, there typically is no direct cost imposed for dumping sewage into the municipal sewer system.

The sewerage authority does not meter, tabulate, or measure the volume of sewerage from

Defendants. As a general rule, most sewerage authorities base “sewerage rates” on the volume of

water used by a particular user. The sewerage rate is calculated based upon the water meter

measuring the volume of water going into a user’s facility.

       131.    For the NYW Work Dock, the stationary pump was located on the northwest corner

of the work barge closest to shore. The green intake hose was about 150 feet long, which was

inadequate to reach all of the vessels on the NYW Work Dock, especially since the stern of the

vessels were typically not pointed toward the pump and there was no licensed pilot available during

the night shift to move any of the vessels. The black outflow hose, which was 3-4” in diameter,

was hundreds of feet long, travelling down the gangway and then south along the shore to the

supposed municipal sanitary sewer inlet near the NYW Goldman Dock. The outflow hose did not

have any auxiliary pumps to aid the movement of the thick sewage that was to be pumped through

it for hundreds of feet. For convenience, Photo D is reprinted below for reference.




                                                38
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 39 of 78 PageID: 182




PHOTO D (Same as above in Paragraph 107):




       132.    For the NYW Goldman Dock, the stationary pump was located on land and very

near to the supposed municipal sanitary sewer inlet along the shore near the small trees in the upper

left of Photo D above. Hence, the 3-4” black outflow hose for this stationary pump was not more

than 150 feet long. Like at the other dock, the green intake hose was about 150 feet long.

       133.    In general, raw sewage discharges into the Hudson River at the NYW Goldman

Dock were not as common as at the NYW Work Dock, where it was essentially a nightly

occurrence from multiple vessels.


                                                 39
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 40 of 78 PageID: 183




       134.    This was due, in part, to the fact that the NYW Goldman Dock’s sewage pump inlet

hose was long enough to reach all four vessels. Exceptions occurred when vessels were not pulled

up far enough, which could not be corrected because there were no licensed pilots at the docks in

the middle of the night. In addition, the outlet hose was less than 150 long, which meant that the

NYW Goldman Dock sewage pump tended to have better suction and perform better than the

sewage pump at the NYW Work Dock.

       135.    At both work docks, however, due to the small size of the dock-to-land sewage

pumps, it would take 15-20 minutes to empty a 200-gallon tank of thick sewage—assuming no

downtime due to clearing clogged material or pump breakdowns (which frequently occurred due

to tampons, paper towels, and other debris thrown into the toilets). Pumping larger tanks, like those

found on the Port Imperial New Jersey, could take upwards of 45 minutes.

       136.    During the pump-out process, the fueler had to remain close to the pump and

monitor its performance. If the hoses or the pump itself became clogged, the fueler had to

immediately turn off the pump in order to avoid destruction of the impeller or burnout of the entire

pump motor. Clogs were frequent due to the presence of tampons, paper towels, and other debris

thrown into the septic tanks. When clogs occurred, the fueler was required to locate the clog and,

using his or her hand covered only in thin latex or plastic gloves that frequently tore, remove the

feces-covered debris. The risk of infection was a serious job hazard; one fueler who worked prior

to Khatchikian’s tenure got a staph infection from his contact with the sewage.

       137.    When pumps, impellers, hoses, or other parts of the system broke, which frequently

occurred, mechanics, including Torres, repaired them.

       138.    Logistically, at the NYW Work Dock, moving the intake hose from one vessel to

another (at least to the few vessels that could be reached) required a considerable amount of time



                                                 40
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 41 of 78 PageID: 184




and often involved dangerous work to string the hose around and across dock structures, other

vessels, and open water.

       139.    In addition, during freezing weather, the discharge hoses running down the dock,

across the shore, and to the supposed municipal sanitary sewer inlet would freeze solid, thereby

completely preventing their usage to properly pump sewage.

       140.    From the beginning of their employment, Khatchikian and Torres were threatened

with termination if they did not complete all of the night’s assigned tasks for each vessel and have

them ready to go in the morning.

       141.    Khatchikian’s supervisors knew of the foregoing limitations of the stationary

sewage pump-out system, yet were not receptive to his complaints that the systems were

inadequate to properly perform the job. Instead, the supervisors commanded him to do whatever

was necessary to “get the job done.” Khatchikian quickly learned what his supervisors meant.

       142.    From the beginning of his employment, Khatchikian was directed to discharge raw

sewage from restrooms aboard the commuter vessels into the Hudson River using one of three

methods described below. Torres was also directed to participate in the illegal discharge of sewage

into the Hudson River when he worked as a fueler.

       143.    Torres informed Khatchikian that it was not possible to refuse Defendants’ directive

to discharge raw sewage into the river and related the fact that the three previous fuelers were

terminated as soon as they complained about the practice.

       144.    As part of the general effort to conceal the severity of their actions, the workers and

supervisors colloquially referred to the raw sewage and waste as “sullage,” even though the

modern meaning of that term is limited to non-sewage waste water. They also poured gallons of

Aqua Kem into the sewage holding tanks to reduce the odor.



                                                 41
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 42 of 78 PageID: 185




       145.    Sewage was discharged directly into the Hudson River when: a) the stationary

pump’s intake hose could not reach the Type III device’s connector located at the stern of a vessel;

b) there was such a large volume of work to be done that the sewage could not be transferred to

land in a timely fashion as determined by the operators of Defendants; c) the stationary pump was

broken (often caused by debris); or d) the hoses were clogged with debris or frozen.

       146.    Defendants illegally dumped raw sewage into the Hudson River in four ways. The

first method was by using the stationary pump and its intake hose, but replacing the outflow hose

going to land with a short hose just long enough to direct the raw sewage into the river or, at times,

long enough to be submerged into the water to hide the discharge from public sight.

       147.    The second method was to use a small portable pump with a short discharge hose

that was also just long enough to carry the sewage over the side of the vessel, as illustrated by

Photos A & B in Paragraph 2 above. Photo E below is a close-up photo of the portable pump,

which Khatchikian also sometimes took up to the NYW passenger terminal in order to pump out

the sewage tanks of vessels that were moored there overnight.




                                                 42
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 43 of 78 PageID: 186




PHOTO E:




       148.    The third way Defendants discharged vessel sewage was by using an onboard pump

that simply required turning on a switch on the fuse panel labeled “sullage,” which was often done

while the vessel as underway in open water, as well as by the fuelers when the vessels were docked.

This onboard sewage pump was installed on the single-deck catamarans, such as the Jersey City,

Bayonne, Robert Roe, Governor Thomas H. Kean, and Admiral Richard E. Bennis vessels.

       149.    The fourth way Defendants discharged vessel sewage was only available on certain

vessels, such as the Senator Frank R. Lautenberg, used for long distance trips up the East River or

across Raritan Bay. These vessels had a pipe running from the bottom of the sewage holding tank

to the exterior of the vessel’s stern that, when opened during transit, simply allowed gravity and

suction from the vessel’s speed to empty the tank. This practice of “running open” was routinely

used during long trips to ensure that that vessel’s restrooms remained clean and odor-free. In fact,

on many occasions when such boats were approaching the NYW Work Dock, and as Khatchikian

was getting ready to use the Mafioso pump to discharge the sewage, the boat captain would told

him words to the effect of “you don’t have to worry about this one, we already took care of it.”



                                                43
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 44 of 78 PageID: 187




       150.    When Khatchikian initially inquired as to how to effectively discharge the sewage

at the beginning of his employment with Defendants, he was instructed to utilize an electric

portable pump that was fitted with the requisite hardware to attach to on-board marine sanitation

devices. The portable electric pump was utilized so frequently that Defendants actually maintained

spare pumps and extra parts for the pumps on-site. A close-up of the portable pump as installed is

shown in Photo F below:

PHOTO F:




       151.    Reflecting Defendants’ knowledge of the illegality of using the portable pump to

discharge raw sewage into the Hudson River, one of the managers, Ralph Staiano, has an actual


                                               44
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 45 of 78 PageID: 188




nickname for the pump; he calls it “Mafioso!” Moreover, the illicit pump’s usage is so common

and well-known among NYW personnel that on at least one occasion in the winter of 2015,

Khatchikian observed a boat captain request the pump so that he could use it to effectuate a quick

turn-around of his vessel.

         152.   Torres took a video in October 2014 showing NYW illegally dumping sewage from

the “Jersey” into the Hudson River using the Mafioso pump. Torres can be heard stating,

“Dumping shit into the river. Sullage. This is done on a regular basis.”

         153.   There were many occasions when the number of commuter vessels which needed

service was so high that Khatchikian and Torres were instructed to pump the sewage directly into

the Hudson River to expedite the availability of the commuter vessel for the next scheduled

commuter trip, contracted excursion, or overnight dockage.

         154.   Torres is aware that Defendants kept paper records in file cabinets on the main floor

of the NYW Work Dock with notes indicating use of the pump, including phrases such as “use

electric pump,” “sullage,” and “call me.” Torres understood based on his own experience that

these, and other similar phrases, indicated use of the Mafioso pump to dump sewage into the

Hudson River.

         155.   In about February 2015 utilizing a cellular phone, Khatchikian took photographs,

including Photos G and H below, showing the direct discharging of sewage from the vessel

“Garden State” and the vessel “Henry Hudson” into the Hudson River. Khatchikian believes that

this was being done due to the weather conditions and an inability to pump the sewage ashore.

When the sewer lines are frozen, ALL sewage from ALL vessels is discharged into the Hudson

River.

   PHOTO G:



                                                 45
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 46 of 78 PageID: 189




                                      46
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 47 of 78 PageID: 190




   PHOTO H:




       156.   Depending on the number of commuters on the vessel and the size of the marine

sanitation device, the discharge of sewage into the Hudson River would vary between 100 and 500

gallons from just one vessel. Depending on the weather (i.e., below freezing) and whether it was

a high-volume activity day (for example, viewing fireworks on the 4th of July), employees for

Defendants could easily discharge over 2,000 gallons of raw sewage from 20 vessels directly into

the Hudson River in a single day.

                                              47
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 48 of 78 PageID: 191




       157.    On numerous occasions, Plaintiffs/Relators and other employees complained to

management and union representatives on the job regarding what they believed to be an illegal

activity, specifically, discharging sewage, pollutants, and oil into the Hudson River. Khatchikian

specifically reported his concerns to union representative Mike Siskas and Juan Negron. Mr. Siskas

told Khatchikian, on more than one occasion, that he was aware that it was illegal, but if the

company “got into trouble,” he would lose his job.

       158.    Khatchikian also specifically reported his concerns to Ralph Staiano and two ex-

managers “Fred” and J.P.17 Further, on occasion, Khatchikian was told by these individuals that,

due to the “expensive contracts” with the city of New York and Goldman Sachs, discharging the

sewage into the river was required to keep the contracts. Any complaints regarding the onboard

restrooms or the cleanliness of the vessel could affect Defendants’ lucrative contracts.

       159.    Many times, in response to Khatchikian’s concerns, his managers would tell him

words to the effect, “I don’t care how you get it done, just make sure they are pumped out!” Hence,

on every occasion that Khatchikian discharged raw sewage into the Hudson River, he was doing

it because Defendants had instructed and expected him to do so.

       160.    Similarly, Torres complained often to management and the union representatives

to no avail. Torres also spoke directly with Khatchikian indicating that it was “wrong that they

were dumping shit into the river.”

       161.    The fact is that Defendants understood that discharging raw sewage into the Hudson

River was illegal, and Defendants’ employees discussed the practice on a regular basis.




17
   Plaintiffs/Relators are in possession of the full names of witnesses identified by initials
throughout the Amended Complaint.
                                                48
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 49 of 78 PageID: 192




       162.    Although not an exhaustive list, the following represent some examples of the

personal knowledge of individuals and their interaction:

           a. On at least one occasion, the NYW Vice President, Alan Warren, personally told

       Torres that “the Coast Guard isn’t around, so just do what you gotta do,” referring to

       discharging raw sewage into the Hudson River.

           b. Khatchikian has observed NYW Vice President Alan Warren witness sewage going

       into the Hudson River when coming to the port captain's office. On one occasion,

       Khatchikian observed Warren walk past employees A.K. and P.R. during the process of

       discharging sewage from the “stationed” pump into the Hudson River.

           c. Deck hands P.M., J.D., J.G., L.A.; mechanics D.W. and B.B.; and Captains G.S.

       and J.M. have all witnessed the sewage being discharged directly into the Hudson River.

       There are a number of other current and former employees who have witnessed this

       activity.

       163.    Defendants operate “excursion” boats for special events depending on the time of

year. For example, it is expected that over the Fourth of July weekend, when New York City has

parades and fireworks, there will be a high level of activity for Defendants. Historically, the July

4th weekend has resulted in the direct discharge of sewage into the Hudson River to expedite the

cleaning and fueling of the vessels so they can quickly return to take passengers between New

York and New Jersey.

       164.    In addition to sink water and human waste, the sewage can contain many other

waste items placed into the sink or toilets aboard the vessel by passengers. One such example is

tampons, which are mentioned here because it was not unusual for a tampon to damage the rubber

impeller within the electric pump when sewage was being discharged into the Hudson River. This



                                                49
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 50 of 78 PageID: 193




was such a well-known eventuality that Defendants kept a stock of rubber impellers on-site for

repairs. Mechanics Torres, P.R., and A.K., employees of Defendants, are personally familiar with

the repair of the electric pump and the damage to the rubber impeller.

       D. Defendants’ Routine Discharge of Oil, Fuel, and Coolant

       165.    Defendants failed to follow proper disposal procedures regarding oil, oil filters and

fuel filters. Photo I below shows oil filters in a dumpster believed to be owned by the disposal

company Waste Management. Torres tore open the black plastic bags to reveal their contents and

took the photo on March 14, 2015.

       PHOTO I:




                                                50
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 51 of 78 PageID: 194




       166.    Torres took pictures of signage at the NYW Work Dock stating that the discharge

of oil and waste is prohibited. These images, Photos J and K below, illustrate Defendants were

well aware of the prohibition against discharging oil and waste and of their responsibilities in the

event any discharges took place.

PHOTO J:




                                                51
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 52 of 78 PageID: 195




PHOTO K:




       167.    Oil changes were performed on vessels at both the NYW Work Dock and the NYW

Goldman dock. It was common for significant quantities of oil to be spilled into the engine room,

in addition to the oil, fuel, lubricants, and coolant that routinely leaked into the bilge. The NYW

mechanics routinely used the bilge pump to discharge the severely polluted bilge water into the

Hudson River. In order to conceal the discharge, the mechanics often turned on the engine and

engaged the propellers in order to churn the water and disperse the discharge.

       168.    At least 1-2 times a month, Plaintiffs/Relators also observed NYW’s mechanics

(Steve, Ben, Domingo, Gusto, and D.W.) in white Tyvek suits discharging bilges, with sea water

mixed with oil, coolant, and fuel into the Hudson River. Plaintiffs/Relators also observed that

NYW’s mechanics kept cases of Dawn liquid detergent, known for its ability to disperse oil, in

their storage shed and mixed it into the bilge water of a vessel before illegally discharging the bilge

water into the Hudson River.




                                                  52
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 53 of 78 PageID: 196




       169.    In addition, the fuelers and mechanics were tasked with washing down the engine

room with Dawn dish detergent. After the fueler washed down the engine room with Dawn dish

detergent, the bilge contents were severely polluted with oil, fuel, lubricants, coolant and the

dispersant. Defendants, however, did not properly pump out the bilge to a land-based separation

system and then properly dispose of the petroleum pollutants. Instead, a mechanic would turn on

the engine or generator and then activate the onboard bilge pump to discharge the polluted mixture

directly into the Hudson River. This practice of washing down vessel engine rooms and

discharging the dirty bilge water into the river was a common practice prior to a Coast Guard

inspection.

       170.    On or about June 30, 2015, at approximately 22:00 hours, Khatchikian experienced

a fuel spill at the workplace. Khatchikian was working with two vessels and did not know that a

secondary valve had been left open going to the second vessel that he was going to be sequentially

fueling, which allowed the fuel to spill into the Hudson River. Pursuant to the company’s

instructions, Khatchikian contacted manager Allen Warren. Khatchikian advised Warren that the

spill was somewhere between 300 and 350 gallons of fuel which had gone into the Hudson River.

Warren told the Khatchikian that “if anybody asks” about the amount of fuel, he was to indicate

that it was between 30 and 60 gallons.

       171.    Fuel spills were so frequent that NYW actually had a procedure to “disperse” the

petroleum sheen on the river when the spill occurred. Managers would simply start the engine on

the vessel while keeping it tied to the dock. The spinning of propellers while at dock caused the

petroleum sheen to disperse. Additionally, these fuel spills were not properly documented.

       172.    This same dispersal procedure was also used at times when Defendants illegally

dumped sewage and other waste into the Hudson River.



                                               53
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 54 of 78 PageID: 197




       173.    Defendants also discharged hundreds of gallons of coolant into the waterways

traversed by its vessels.

       174.    The vessels’ engines are cooled using a system of brass pipes running through the

vessels’ keel, which is the lowest point of the hull running from the bow to the stern. All of the

vessel hulls were made of aluminum to reduce the weight of the vessel, but it also made them

prone to rupturing when they struck partially submerged objects in the water.

       175.    Damage to vessel hulls and the keel cooling system was a common and ordinary

occurrence. When this happened, the cooling system would leak coolant into the water, losing up

to 50 gallons in a single day.

       176.    However, rather than remove the vessels and repair the cooling system leaks,

mechanics such as Torres, and fuelers such as Khatchikian, were ordered to replenish the coolant

reserve tanks each night. For example, Torres recalls adding a 55-gallon drum of coolant per night

to both the Hudson and the Fulton vessels for extended periods of time.

       177.    Typically, the vessels would not be taken out of service to repair the hull damage

and coolant system leaks until shortly before Defendants got word that the Coast Guard would be

coming for an inspection.

       E. Other Pollutants, Including Batteries and Aluminum Shavings

       178.    Torres personally witnessed Defendants routinely discharge used batteries into the

Hudson River from work docks.

       179.    Torres also personally observed Defendants routinely discharge aluminum

grindings, shavings, and millings into the Hudson River from work docks. This aluminum waste

was generated by the various repairs performed on the vessels. This included both minor repairs




                                               54
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 55 of 78 PageID: 198




while the vessels were still in the water and major repairs performed while the vessel was on the

lift or dry-docked.

        180.    These discharges not only introduced toxic materials into the Hudson River, but

they also created physical hazards to navigation.

        F. Defendants Received Loan and Grant Monies They Were Not Entitled To

        181.    Defendants received loan and grant monies from state and federal programs,

including from the Department of Transportation, Federal Highway Administration, Federal

Maritime Administration, Federal Emergency Management Agency, and New Jersey Transit.

        182.    Upon information and belief, in order for Defendants to receive and retain these

loan and grant monies, they had an obligation to comply with any and all environmental laws.

Moreover, as part of the application and disbursement processes for the loans and grants,

Defendants were required to, and did, affirm and/or certify that they were in compliance with all

environmental laws and that they intended to remain in compliance.

        183.    The non-exhaustive charts below illustrate that Defendants received millions of

dollars from state and federal agencies based upon a false representation that Defendants complied

with all environmental laws, including APPS, CWA, and NJWPCA. Some of the monies received

include:

                 Monies to Defendants from the Federal Highway Administration

               YEAR                         RECIPIENT                AMOUNT RECEIVED

 2016                            NYW                              $1,166,844

 2016                            Billybey                         $1,080,748

 2017                            Billybey                         $1,056,040

 2017                            NYW                              $1,140,021


                                                55
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 56 of 78 PageID: 199




 2018                             NYW                             $1,049,025

 2019                             NYW                             $1,000,181



               Monies to Defendants from the Federal Emergency Management Agency

               YEAR                          RECIPIENT               AMOUNT RECEIVED

 2015                             Billybey                        $120,367

 2015                             Port Imperial                   $33,750

 2016                             Billybey                        $262,125

 2016                             Port Imperial                   $227,955



                          Monies to Defendants from New Jersey Transit

               YEAR                          RECIPIENT               AMOUNT RECEIVED

                                  NYW                             $2,500,000



        G. Khatchikian’s Retaliatory Termination

        184.     In the summer of 2015, Khatchikian began to voice his concerns more formally and

refused to participate in Defendants’ fraudulent conduct.

        185.     Despite years of exemplary performance, Khatchikian was suspended for two days,

on July 1 and 2, 2015, for allegedly leaving a fuel nozzle unattended, which Defendants

characterized as causing a “major fuel spill.”

        186.     As alluded to above, the cause of the incident was because a secondary valve had

been left open going to the second of two vessels that Khatchikian was sequentially fueling, which

resulted in fuel spilling into the Hudson River.


                                                   56
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 57 of 78 PageID: 200




       187.    At the time of the incident, the fueling logistics at the NYW Work Dock were

complicated and impossible for a single fueler to adequately monitor. The logistics include having

to first load the fuel truck from the underground diesel storage tanks located near the NYW

Goldman Dock, then park the fuel truck near the NY Work Dock and connect the truck’s hose to

the fuel line leading to each work barge. On each work barge there is a fuel dispensing juncture

with a main shutoff valve, and individual shutoff valves for each of the final dispensing hoses (2

at the first barge, and 3 at the second barge).

       188.    In order to efficiently fuel such a large number of vessels at the NYW Work Dock,

after connecting the fuel truck to the dock fuel line, the fueler would: set the final dispensing hose

in the second boat to be sequentially filled; then go back and start the fuel truck and its pump; then

set the dispensing hose into the first boat to be fueled; then go to the juncture on the barge and

open the main valve and the valve for the dispensing hose to the first boat being fueled; and then

walk over to the first boat being fueled to monitor the fueling process, including ensuring that the

nozzle was not dislodged if the boat rocked. Unfortunately, the fuel hose nozzles that went into

the boats’ fuel tank inlet were not ideally suited for safely dispensing hundreds of gallons of fuel

into unstable boats, especially by a single fueler who had to monitor and attend to all aspects of a

complicated fueling set-up.

       189.    On July 8, 2015, IAM union representative Juan Negron met with Alan Warren,

Burt Trebour, and Mayda Whelan concerning this incident and Defendants’ intended 5-day

suspension of Khatchikian.

       190.    After the July 8, 2015, meeting, Defendants not only waived the remaining three

days of Khatchikian’s suspension, they also hired a fueling assistant to help monitor the fuel truck,

the fuel junctures on the work barges, and otherwise provide help during fueling operations.



                                                  57
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 58 of 78 PageID: 201




           191.   Khatchikian welcomed the help, and developed a routine that involved using his

cell phone to communicate with the fueling assistant during the fueling process.

           192.   A few weeks later, in early August 2015, Khatchikan called Assistant Manager

Jeffrey Veit and explained that he refused to improperly discharge sewage into the river from one

of the Goldman Sachs boats (York or Jersey) telling him words to the effect, “I don’t want to get

caught dumping shit into the river.” Khatchikian believed Defendants’ discharge procedures were

illegal.

           193.   Shortly after, on August 17, 2015, Khatchikian was terminated. Defendants’

termination letter, dated August 19, 2015, indicated it was due to his failure to “follow procedures”

in the refueling of vessels.

           194.   Defendants’ August 19, 2015, termination letter to Khatchikian began by noting his

prior 2-day suspension for leaving a “fuel nozzle unattended” on June 30, 2015.

           195.   The letter then claimed that, even after the July 8, 2015 meeting, Defendants had

observed him “on numerous occasions violating the very same protocols” by “fueling multiple

vessels at the same time which requires the shut off nozzle be pinned to permit the continuous flow

of diesel fuel,” and being “inattentive” on his cell phone while fueling a vessel.

           196.   Importantly, prior to the June 30, 2015 fuel spill, for which Khatchikian had already

served a two-day suspension, he had never been written up or otherwise disciplined for any

violation of company policy.18 Moreover, the remaining three days of his suspension for the fuel

spill incident had already been waived, and Defendants offered no hard evidence that he

subsequently fueled multiple vessels simultaneously and in an unsafe manner.




18
   According to NYW’s polices, typically an employee must be written up three times before
termination is considered.
                                                   58
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 59 of 78 PageID: 202




        197.    Khatchikian was also told that Defendants had seen photos and videos of his alleged

failure to follow fueling procedures after the July 8, 2015 meeting, but his requests to see the

footage were denied.

        198.    Defendants refusal to produce the purported video footage is not surprising, since

it would have shown that Khatchikian was using his phone to communicate to his new fueling

assistant during the fueling process. Video footage would have also shown that Khatchikian was

using acceptable protocols for sequentially refueling multiple vessels in an efficient and safe

manner, rather than simultaneously fueling multiple vessels as Defendants wrongly accused in

their termination letter.

        199.    Khatchikian’s termination in mid-August came a full six weeks after the fuel spill

incident had been put to rest, and without any intervening write-ups concerning his fueling process.

Notably, however, Khatchikian was terminated shortly after his early August statements to Veit

about no longer being willing to dump raw sewage into the Hudson River using the “Mafioso”

pump.

        200.    Just like the three fuelers before him, as soon as Khatchikian complained about

Defendants’ policy and practice of using the Mafioso pump to dump hundreds of gallons of raw

sewage into the Hudson River every night, Defendants terminated him using a fabricated

justification that characterized him as untrustworthy.

        201.    Khatchikian had planned to continue to grow with NYW, with goals of becoming

a Captain or even a manager—but his dreams were dashed when he chose to speak out about

Defendants’ illegal dumping practices.

        202.    Even more, he lost the opportunity to provide for his children and be the role model

for them he believed a position as captain or manager could create. Defendants’ retaliatory



                                                 59
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 60 of 78 PageID: 203




termination has caused Khatchikian to lose sleep, experience difficulty concentrating, and suffer

increased stress and anxiety about how he will provide financially for his family. Shortly after the

termination, the undue stress caused Khatchikian to experience pains in his chest in neck and, later,

migraines. Khatchikian had never experienced these types of symptoms prior to his unlawful

termination.

           c. Khatchikian’s Post Termination Investigation

       203.    Due to Khatchikian’s concerns about Defendants’ illegal conduct, even after his

retaliatory termination, he continued his investigation into Defendants’ illegal conduct.

       204.    On June 25, 2018, at approximately 21:24 hours, Khatchikian’s investigation found

oil was discharged into the river.

       205.    On June 27, 2018, at approximately 15:32 hours, Khatchikian’s investigation found

during service of the vessel Patriot, oil was discharged into the river.

       206.    On September 23, 2018, at approximately 23:14 hours, Khatchikian’s investigation

found a vessel was discharging pollutants into the river, resulting in a large volume of soap suds

forming in the water for approximately 15 minutes.

       207.    On October 2, 2018, based in part upon information provided by Plaintiffs/Relators,

the EPA placed a dye lot into the sewage holding tank of one of the vessels, the Bayonne, being

serviced by NYW in order to show the later discharge of raw sewage in the river being done.

       208.    On October 3, 2018, at approximately 04:15 hours, Khatchikian’s investigation,

which includes video footage, found the vessel Bayonne’s sewage was discharged into the river.

The video shows an employee looking into the river and apparently noticing the fluorescent dye

spreading across the surface of the Hudson River. The video then shows the employee acting odd,

running back and forth, and the vessel being put into gear at a high speed in several approximately



                                                 60
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 61 of 78 PageID: 204




17-second intervals, seemingly to disperse the sewage discharged. Immediately after this incident,

NYW took the Bayonne out of service, its GPS device was turned off, and the vessel was moved

to Haverstraw, New York.

       209.    On October 14, 2018, at approximately 22:17 hours, Khatchikian’s investigation

found that oil from the vessel Patriot was discharged into the river.

       210.    On October 22, 2018, at approximately 13:51 hours, Khatchikian’s investigation

found that oil had been discharged from the vessel York into the river and further that pollutant-

and oil-soaked absorbent pads were tossed into the river.

       211.    On about October 29, 2018, the EPA returned to place dye lots in the sewage

holding tanks of some of Defendants’ vessels, but were thwarted because the bathrooms were

either locked (the Stevens, Patriot, and Brooklyn) or the toilets were actually removed from the

vessel (the Hoboken, whose toilet was earlier removed within days of Defendants’ receiving a

letter from Plaintiffs/Relators’ counsel providing notice of violations under the CWA).

 VI.   CONCLUSION

       212.    Defendants’ conduct outlined above violates the federal FCA and the New Jersey

FCA by failing to pay monies owed to the government in the form of statutory penalties, damages,

clean-up costs, and disgorgement of economic benefits derived from its routine discharge of

pollutants, sewage, oil, and other hazardous substances into the Hudson River, East River, Upper

New York Bay, Lower New York Bay, and Raritan Bay. For each instance of Defendants’ illegal

discharge, they are subject to a mandatory fine between $5,000 and $250,000. By covering up the

illegal discharges, Defendants avoided their obligation to the United States and the State of New

Jersey the statutory penalties, damages, clean-up costs, and disgorgement of economic benefits

required by the FRA, CWA, MARPOL/APPS, and or NJWPCA.



                                                 61
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 62 of 78 PageID: 205




       213.    Defendants are also liable under the federal FCA and New Jersey FCA because

they improperly obtained loan and grant monies from state and federal programs, including from

the Department of Transportation, Federal Highway Administration, Federal Maritime

Administration, Federal Emergency Management Agency, and New Jersey Transit, based on their

false representations that they complied with all environmental laws.

       214.    Defendants’ conduct described above violates the FRA, which prohibits the

discharge of oil and other navigation hazards into the navigable waters of the United States. In

addition to the discharge of oil, fuel, and lubricants, Plaintiffs/Relators regularly observed large

marine batteries and aluminum debris being discharged into the Hudson River. Defendants’ illegal

discharges subject them to liability for a fine of $25,000 per day.

       215.    Defendants’ conduct described above violates the CWA, which prohibits the

discharge of pollutants, sewage, oil, or hazardous substances into the navigable waters of the

United States. In addition to the discharge of oil, Plaintiffs/Relators regularly observed raw

sewage, coolant, fuel, lubricants, and other pollutants being discharged into the Hudson River.

Defendants used a portable sewage pump and short hoses to pump raw sewage and pollutants

directly into the Hudson River, rather than properly disposing of them. Examples of this can be

seen in the photographs above. Defendants’ illegal discharges result in a fine between $2,000 and

$25,000 for each instance, or of not less than $100,000 if the discharges were a result of gross

negligence.

       216.    Defendants’ conduct described above violates MARPOL and APPS, each of which

prohibits the discharge of oil, oily water mixtures, garbage, and other hazardous substances into

the navigable waters of the United States. Plaintiffs/Relators regularly observed that oil and fuel

were discharged into the Hudson River by Defendants, in some instances hundreds of gallons.



                                                 62
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 63 of 78 PageID: 206




Rather than properly clean, document, and report these incidents, Defendants would cover up the

discharge by “dispersing” the oily water mixture by revving the engines of the vessel while docked.

Each instance of Defendants’ illegal discharges results in a mandatory fine not to exceed $25,000

or, if done knowingly, a mandatory fine of not more than $50,000.

       217.    Defendants’ conduct described above violates the NJWPCA, which prohibits the

discharge of pollutants, sewage, oil, or hazardous substances into the navigable waters of the

United States. In addition to the discharge of oil, Plaintiffs/Relators regularly observed raw

sewage, fuel, lubricants, coolant, and other pollutants being discharged into the Hudson River.

Defendants used a portable sewage pump and short hoses to pump sewage and pollutants directly

into the Hudson River, rather than properly disposing of them. Examples of this can be seen in the

photographs above. Defendants’ illegal discharges result in a fine not to exceed $50,000 per day

of each such violation, or between $25,000 and $250,000 for each instance, if the discharges were

done purposely, knowingly, or recklessly and caused a significant adverse environmental effect.

       218.    When Khatchikian spoke out against Defendants’ illegal discharging, Defendants

retaliated against him and terminated his employment in violation of the FCA and the NJSA.

       219.    Defendants have knowingly discharged thousands of gallons of sewage, pollutants,

and oil into a river used for recreation and home to numerous species of marine life. As a result,

Defendants have caused significant harm to the environment, the State of New Jersey, and the

United States government.

                                         FIRST COUNT
                   VIOLATION OF THE FEDERAL FALSE CLAIMS ACT

       220.    Relators reallege paragraphs 1 through 219 of this First Amended Complaint.

       221.    Relators seeks relief against the various Defendants pursuant to the False Claims

Act, 31 U.S.C. § 3729(a) et seq.

                                                63
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 64 of 78 PageID: 207




          222.   By the acts described above, Defendants knowingly presented or caused to be

presented a false or fraudulent claim for payment or approval in violation of 31 U.S.C. §

3729(a)(1)(A).

          223.   By the acts described above, Defendants knowingly made, used, or caused to be

made or used, a false record or statement material to a false or fraudulent claim in violation of 31

U.S.C. § 3729(a)(1)(B).

          224.   The United States paid or provided monies to Defendants in the form of grants,

loans, payments, subsidies or the like because of Defendants’ misrepresentations that they were in

compliance, and would remain in compliance, with all environmental laws including, but not

limited to, the FRA, CWA, APPS, and NJWPCA.

          225.   By the acts described above, Defendants knowingly made, used, or caused to be

made or used, a false record or statement material to an obligation to pay or transmit money or

property to the Government, or knowingly concealed or knowingly and improperly avoided or

decreased an obligation to pay or transmit money to the Government, including, without limitation,

the payment of statutory penalties and damages under the FRA, CWA, and APPS, all in violation

of 31 U.S.C. § 3729(a)(1)(G).

          226.   By reason of Defendants’ actions, the United States has sustained damages, and

continues to sustain damages, in an amount to be determined at trial.

          227.   By reason of Defendants’ actions, Defendants should be obligated to pay, pursuant

to the provisions of the False Claims Act, a penalty amount to be determined by the Court for each

and every violation, not to exceed $23,331.19


19
     Depending on the dates of the violations, the FCA civil penalties ranges are as follows:

 FCA Civil Penalty - Effective Dates              Minimum                       Maximum
 June 20, 2020 –                                   $11,665                       $23,331

                                                  64
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 65 of 78 PageID: 208




       228.    Defendants are obligated to pay treble damages pursuant to the Act.

                                        SECOND COUNT
              CONSPIRACY TO VIOLATE THE FEDERAL FALSE CLAIMS ACT

       229.    Relators reallege paragraphs 1 through 219 of this First Amended Complaint.

       230.    By the acts described above, Defendants knowingly conspired to commit a

violation of 31 U.S.C. § 3729(a)(1)(A), (B) and (G), all in violation of 31 U.S.C. § 3729(a)(1)(C).

       231.    By Defendants’ conspiracy described above, the United States paid or provided

monies to Defendants in the form of grants, loans, payments, subsidies or the like, because of

Defendants’ false misrepresentations about their intent to comply, and/or ongoing compliance,

with all relevant laws including, but not limited to, the FRA, CWA, APPS, and NJWPCA.

       232.    In addition, and as set forth in the preceding paragraphs, Defendants have further

conspired with each other to defraud the United States when they knowingly made, used, or caused

to be made or used, a false record or statement material to an obligation to pay or transmit money

or property to the Government, or knowingly concealed or knowingly and improperly avoided or

decreased an obligation to pay or transmit money or property to the Government, including,

without limitation, the payment of statutory penalties under the FRA, CWA, APPS, and NJWPCA.

       233.    By reason of Defendants’ misconduct, the United States has sustained damages,

and continues to sustain damages, in an amount to be determined at trial.




 March 1, 2019 – June 19, 2020                   $11,463                       $22,927
 January 15, 2018 – February 28, 2019            $11,181                       $22,363
 February 3, 2017 – January 14, 2018             $10,957                       $21,916
 August 1, 2016 – February 2, 2017               $10,781                       $21,563
 August 1999 – August 1, 2016                     $5,500                       $11,000
 1986 – August 1999                               $5,000                       $10,000


                                                65
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 66 of 78 PageID: 209




        234.   By reason of Defendants’ misconduct, Defendants should be obligated to pay,

pursuant to the provisions of the False Claims Act, a penalty amount to be determined by the Court

for each and every violation, not to exceed $23,331.

        235.   By reason of Defendants’ misconduct, Defendants are obligated to pay treble

damages pursuant to the Act.

                                        THIRD COUNT
                             NEW JERSEY FALSE CLAIMS ACT

        236.   Relators reallege paragraphs 1 through 219 of this First Amended Complaint.

        237.   Relators seek relief against the various Defendants pursuant to the New Jersey False

Claims Act, N.J.S.A. § 2A:32C-1 et seq.

        238.   By the acts described above, Defendants knowingly presented or caused to be

presented a false or fraudulent claim for payment or approval in violation of N.J.S.A. § 2A:32C-

3(a).

        239.   By the acts described above, Defendants knowingly made or used a false record or

statement to get a false or fraudulent claim paid in violation of N.J.S.A. § 2A:32C-3(b).

        240.   The State of New Jersey paid or provided monies to Defendants in the form of

grants, loans, payments, subsidies, or the like because of Defendants’ misrepresentations that they

were in compliance, and would remain in compliance, with all environmental laws including, but

not limited to, the FRA, CWA, APPS, and NJWPCA.

        241.   In addition, and as set forth in the preceding paragraphs, Defendants are liable to

the State because they either had possession, custody, or control of public property and money

used or to be used by the State of New Jersey and knowingly delivered or caused to be delivered

to the State less than the full amount, or knowingly made, used, or caused to made or used a false

record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or

                                                66
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 67 of 78 PageID: 210




property to the State of New Jersey, including, without limitation, the payment of statutory

penalties and other amounts for violations of the NJWPCA, all in violation of N.J.S.A. § 2A:32C-

3(d) & (g).

       242.    By reason of Defendants’ misconduct, the state of New Jersey has sustained

damages, and continues to be damaged, in an amount to be determined at trial.

       243.    By reason of Defendants’ misconduct, Defendants should be obligated to pay,

pursuant to the provisions of the New Jersey False Claims Act, a penalty amount to be determined

by the Court for each and every violation, not to exceed $23,331.

       244.    Defendants are obligated to pay treble damages pursuant to the NJFCA.

                                       FOURTH COUNT
        CONSPIRACY TO VIOLATE OF THE NEW JERSEY FALSE CLAIMS ACT

       245.    Relators reallege paragraphs 1 through 219 of this First Amended Complaint.

       246.    By the acts described above, Defendants knowingly conspired to commit a

violation of N.J.S.A. § 2A:32C-3(a), (b), and (g), all in violation of N.J.S.A. § 2A:32C-3(c).

       247.    By Defendants’ conspiracy described above, the State of New Jersey paid or

provided monies to Defendants in the form of grants, loans, payments, subsidies, or the like,

because of Defendants’ false misrepresentations about their intent to comply, and/or ongoing

compliance, with all relevant laws including, but not limited to, the FRA, CWA, APPS, and

NJWPCA.

       248.    In addition, and as set forth in the preceding paragraphs, by Defendants’ conspiracy

described above, Defendants are liable to the State because they either had possession, custody, or

control of public property and money used or to be used by the State of New Jersey and knowingly

delivered or caused to be delivered to the State less than the full amount, or knowingly made, used,

or caused to made or used a false record or statement to conceal, avoid, or decrease an obligation

                                                67
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 68 of 78 PageID: 211




to pay or transmit money or property to the State of New Jersey, including, without limitation, the

payment of statutory penalties and other amounts for violations of the NJWPCA, all in violation

of N.J.S.A. § 2A:32C-3(d) & (g).

       249.    By reason of Defendants’ misconduct, the United States has sustained damages,

and continues to sustain damages, in an amount to be determined at trial.

       250.    By reason of Defendants’ misconduct, Defendants should be obligated to pay,

pursuant to the provisions of the NJFCA, a penalty amount to be determined by the Court for each

and every violation, not to exceed $23,331.

       251.    By reason of Defendants’ misconduct, Defendants are obligated to pay treble

damages pursuant to the NJFCA.

                                         FIFTH COUNT
      VIOLATION OF THE ACT TO PREVENT POLLUTION FROM SHIPS (APPS)
                          33 U. S. C. § 1901 et. seq.

       252.    Plaintiffs reallege paragraphs 1 through 219 of this First Amended Complaint.

       253.    Plaintiffs bring this count pursuant to 33 U.S.C. § 1910, as persons adversely

affected by violations of APPS.

       254.    The 1973 International Convention for the Prevention of Pollution from Ships and

the protocol of 1978 relating to the International Convention for the Prevention of Pollution from

Ships (collectively known as MARPOL) is an international treaty implemented in the United States

by the Act to Prevent Pollution from Ships (APPS), 33 U.S.C. § 1901 et seq.

       255.    The APPS makes it a crime for any person to knowingly violate MARPOL,

APPS, or the federal regulations promulgated under APPS. The regulations, promulgated by the

Coast Guard, apply to all commercial vessels when operating in United States waters while at work

or terminal under the jurisdiction of the United States. 33 C.F.R. § 151.09.


                                                68
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 69 of 78 PageID: 212




       256.    MARPOL specifically addresses the prohibition regarding the discharge of sewage

and oil or petroleum products. In addition to addressing the prohibition regarding discharge,

MARPOL also requires the documentation of any discharge. The documentation is to include an

indication regarding the facts and circumstances surrounding any discharge; the notation is to be

signed by the person in charge of the operation, usually the Chief Engineer; and each page must

be signed by the Master of the Ship. This documentation is to be maintained for regular inspection

by the United States Coast Guard.

       257.    33 U.S.C. § 1908 provides for the penalties for violation. Each discharge is

considered a separate penalty. In addition to a determination of a fine, the person committing a

violation of MARPOL commits a class D felony.

       258.    33 U.S.C. § 1908(a) provides that the Court may pay to the person giving

information leading to conviction not more than half of any fine paid.

       259.    A violation of the MARPOL protocol renders an individual liable to the United

States for a civil penalty not to exceed $25,000 for each violation or, if done knowingly, a

mandatory fine of not more than $50,000. Each day of a continuing violation constitutes a separate

violation.

       260.    By reason of these violations, Defendants should be obligated to pay penalties,

fines, attorney’s fees, costs, and interest in the amount to be determined at the time of trial.

                                          SIXTH COUNT
 VIOLATION OF THE FEDERAL WATER POLLUTION PREVENTION AND CONTROL
                     ACT (CWA) 33 U.S.C. § 1251 et. seq.

       261.    Plaintiffs reallege paragraphs 1 through 219 of this First Amended Complaint.

       262.    Plaintiffs bring this count pursuant to 33 U.S.C. § 1365, as persons adversely

affected by violations of the CWA.


                                                  69
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 70 of 78 PageID: 213




       263.    The CWA was enacted to restore and maintain the chemical, physical, and

biological integrity of the nation’s waters. The CWA prohibits the discharge of harmful substances

into the navigable waters and contiguous zone of the United States and, if it may affect natural

resources, the exclusive economic zone belonging to the United States, except where permitted

under MARPOL.

       264.    Defendants have separately and in concert discharged harmful substances into the

navigable waters of the United States, to wit: the Hudson River, East River, Upper New York Bay,

Lower New York Bay, and Raritan Bay.

       265.    As a result of Defendants’ conduct, the United States has been damaged and the

waterways negatively affected.

       266.    Defendants’ illegal discharges result in a fine between $2,000 and $25,000 for each

instance, or of not less than $100,000 if the discharges were a result of gross negligence.

       267.    By reason of these violations, Defendants should be obligated to pay penalties, fines

attorney’s fees, costs, and interest in the amount to be determined at the time of trial.

                                        SEVENTH COUNT
                          VIOLATION OF THE NEW JERSEY RICO
       268.    Plaintiffs reallege paragraphs 1 through 219 of this First Amended Complaint.

       269.    Plaintiffs are each a “person” as defined by N.J.S.A. § 2C:41-1(b).

       270.    Defendants are “persons” as defined by N.J.S.A. § 2C:41-1(b).

       271.    During the applicable period, “Port Imperial Ferry Corporation,” including but not

limited to each of the individual offices, constituted an “enterprise” as that term is defined in

N.J.S.A. § 2C:41-1(c).




                                                 70
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 71 of 78 PageID: 214




       272.     During the applicable period, “Port Imperial Ferry Corporation d/b/a NY

Waterway,” including but not limited to each of the individual offices, constituted an “enterprise”

as that term is defined in N.J.S.A. § 2C:41-1(c).

       273.     During the applicable period, “Romulus Development Corp.,” including but limited

to each of the individual offices, constituted an “enterprise” as that term is defined in N.J.S.A. §

2C:41-1(c).

       274.     During the applicable period, Arthur Imperatore is a person as that term is defined

in N.J.S.A. § 2C:41-1(b).

       275.     During the applicable period, Alan Warren is a person as that term is defined in

N.J.S.A. § 2C:41-1(b).

       276.     An association-in-fact between Port Imperial Ferry Corporation and Port Imperial

Ferry Corporation d/b/a NY Waterway constituted an “enterprise” as that term is defined in

N.J.S.A. § 2C:41-1 et seq. and as outlined in the applicable paragraphs under “Factual

Allegations.”

       277.     An association-in-fact between Port Imperial Ferry Corporation and Arthur

Imperatore constituted an “enterprise” as that term is defined in N.J.S.A. § 2C:41-1 et seq. and as

outlined in the applicable paragraphs under “Factual Allegations.”

       278.     An association-in-fact between Port Imperial Ferry Corporation and Alan Warren

constituted an “enterprise” as that term is defined in N.J.S.A. § 2C:41-1 et seq. and as outlined in

the applicable paragraphs under “Factual Allegations.”

       279.     An association-in-fact between Port Imperial Ferry Corporation d/b/a NY

Waterway and Arthur Imperatore constituted an “enterprise” as that term is defined in N.J.S.A. §

2C:41-1 et seq. and as outlined in the applicable paragraphs under “Factual Allegations.”



                                                71
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 72 of 78 PageID: 215




       280.    An association-in-fact between Port Imperial Ferry Corporation d/b/a NY

Waterway and Alan Warren constituted an “enterprise” as that term is defined in N.J.S.A. § 2C:41-

1 et seq. and as outlined in the applicable paragraphs under “Factual Allegations.”

       281.    An association-in-fact between Port Imperial Ferry Corporation, Port Imperial

Ferry Corporation d/b/a NY Waterway, Arthur Imperatore and Alan Warren, jointly, severally, or

in combination of some, constitutes an “enterprise” as that term is defined in N.J.S.A. § 2C:41-1

et seq. and as outlined in the applicable paragraphs under “Factual Allegations.”

       282.    As set forth in the foregoing paragraphs, Port Imperial Ferry Corporation engaged

in a “pattern of racketeering activity” as that term is defined in N.J.S.A. § 2C:41-1(d)(1) and as

outlined in the applicable paragraphs under “Factual Allegations.”

       283.    As set forth in the foregoing paragraphs, Port Imperial Ferry Corporation d/b/a NY

Waterway engaged in a “pattern of racketeering activity” as that term is defined in N.J.S.A. §

2C:41-1(d) and as outlined in the applicable paragraphs under “Background Facts.”

       284.    As set forth in the foregoing paragraphs, Arthur Imperatore engaged in a “pattern

of racketeering activity” as that term is defined in N.J.S.A. § 2C:41-1(d) and as outlined in the

applicable paragraphs under “Factual Allegations.”

       285.    As set forth in the foregoing paragraphs, Alan Warren engaged in a “pattern of

racketeering activity” as that term is defined in N.J.S.A. § 2C:41-1(d) and as outlined in the

applicable paragraphs under “Factual Allegations.”

       286.    All of the Plaintiffs have been damaged in their business or property by reason of

Defendants’ violation of N.J.S.A. § 2C:41-2.




                                                72
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 73 of 78 PageID: 216




       287.    Defendants’ conduct violated applicable provisions of New Jersey Statutes, the

New Jersey Administrative Code, the federal statutes pled herein, and/or the Code of Federal

Regulations.

       288.    Plaintiffs bring this action pursuant to N.J.S.A. § 2C:41-1 et seq. and in accordance

therewith, seek statutory treble damages, attorney’s fees, filing fees, and court costs.

                                        EIGHTH COUNT
               RETALIATION IN VIOLATION OF THE FALSE CLAIMS ACT

       289.    Plaintiff Khatchikian realleges paragraphs 1 through 219 of this First Amended

Complaint.

       290.    No later than, and as early as, August 2015, Khatchikian engaged in protected

conduct as that term is defined by the Federal False Claims Act, and other statutes, rules, codes,

or other protections.

       291.    Khatchikian was unlawfully threatened, disciplined, and discharged by Defendants

in retaliation for lawful acts done by him on behalf of the United States and the general public in

furtherance an action under this section or other efforts to stop one or more violations of the False

Claims Act. Defendants violated 31 U.S.C. § 3730(h) when they retaliated against Khatchikian for

exercising his rights under the False Claims Act.

       292.    Defendants terminated Khatchikian as a result of his protected conduct on August

17, 2015.

       293.    Defendants’ retaliatory conduct violates the Federal False Claims Act, the New

Jersey False Claims Act, and other statutes, rules, codes, or other protections.

       294.    As a direct result of Defendants’ unlawful retaliatory termination, Khatchikian has

been damaged for which he is entitled to relief under 31 U.S.C. § 3730(h)(2).

                                         NINTH COUNT

                                                 73
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 74 of 78 PageID: 217




      RETALIATION IN VIOLATION OF THE NEW JERSEY FALSE CLAIMS ACT

        295.    Plaintiff Khatchikian realleges paragraphs 1 through 219 of this First Amended

Complaint.

        296.    No later than, and as early as, August 2015, Khatchikian engaged in protected

conduct as that term is defined by the New Jersey False Claims Act and other statutes, rules, codes,

or other protections.

        297.    Khatchikian was unlawfully threatened, disciplined, and discharged by Defendants

in retaliation for lawful acts done by him on behalf of the State of New Jersey and the general

public in furtherance an action under this section or other efforts to stop one or more violations of

the New Jersey False Claims Act. Defendants violated NJSA § 2A:32C-10 when it retaliated

against him for exercising his rights under the New Jersey False Claims Act.

        298.    Defendants terminated Khatchikian as a result of his protected conduct on August

17, 2015.

        299.    Defendants’ retaliatory conduct violates the New Jersey False Claims Act and other

statutes, rules, codes, or other protections.

        300.    As a direct result of Defendants’ unlawful retaliatory termination, Khatchikian has

been damaged for which he is entitled to relief under NJSA § 2A:32C-10 (c) and (d).

                                      PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs/Relators, on behalf of themselves and the United States, the

State of New Jersey, and other interested and affected persons, request that judgment be entered

in their favor and against the various Defendants jointly and severally as follows:

        a. For each violation of the False Claims Act, 31 U.S.C. § 3729(a) et. seq., treble damages

             calculated in an amount to be determined at trial, plus the maximum statutory penalty

             for each violation, plus statutory attorneys’ fees, expenses, and costs;
                                                  74
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 75 of 78 PageID: 218




      b. For each violation of the New Jersey False Claims Act, N.J.S.A. § 2A:32C-1 et seq.,

         treble damages calculated in an amount to be determined at trial, plus the maximum

         statutory penalty for each violation, plus statutory attorneys’ fees, expenses, and costs;

      c. For each violation of the APPS, Defendants should be obligated to pay the applicable

         fines, penalties, damages, clean-up costs, disgorgements, attorneys’ fees, costs,

         expenses, and other allowable amounts, and the Court should issue an order enjoining

         Defendants from further violations of the APPS;

      d. For each violation of the CWA, Defendants should be obligated to pay the applicable

         fines, penalties, damages, clean-up costs, disgorgements, attorneys’ fees, costs,

         expenses, and other allowable amounts, and the Court should issue an order enjoining

         Defendants from further violations of the CWA;

      e. On behalf of the Commissioner of Environmental Protection, the Court should enter a

         temporary injunction to stop Defendants’ unlawful discharges under N.J.S.A. §

         58:10A-10(c)(1);

      f. An award to Relators half of any and all fines paid by Defendants pursuant to 33 U.S.C.

         §§ 1908(a) and (b);

      g. An award of costs pursuant to N.J.S.A. § 2C:41-1 et seq. on all of the claims;

      h. Compensatory damages;

      i. An award to Plaintiff Khatchikian, with respect to his state and federal retaliation

         claims:

                   a. Two times the amounts of back pay that he would have had but for the

                      retaliation, and interest on the back pay;




                                                75
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 76 of 78 PageID: 219




                  b. Compensation for all special damages, including emotional distress,

                      sustained as a result of the retaliation and discharge, in an amount to be

                      determined at trial;

                  c. Front pay in an amount to be determined at trial;

                  d. Punitive damages under N.J.S.A. § 2AC:32-10(c);

                  e. Litigation costs and reasonable attorneys’ fees.

      j. Any other applicable consequential, incidental, nominal and expectation damages;

      k. Lawful interest, attorney’s fees, filing fees, court costs, and such other and further relief

          as the Court shall deem equitable and just; and

      l. An Order granting such other relief as this Court deems just and appropriate.




                                                76
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 77 of 78 PageID: 220




                             DESIGNATION OF TRIAL COUNSEL

       Pursuant to Rule 4:25-4, MICHAEL D. FITZGERALD, ESQUIRE is hereby designated

as trial counsel for Plaintiffs/Relators in the above-captioned matter.

                                  DEMAND FOR JURY TRIAL

       Plaintiffs/Relators, on behalf of themselves and the United States of America and the State

of New Jersey, demand a jury trial on all claims alleged herein.


Dated: November 17, 2020


                                              /s/ Michael D. Fitzgerald
                                              Michael D. Fitzgerald, Esq.
                                              NJ Bar #004391985
                                              LAW OFFICES OF MICHAEL D. FITZGERALD
                                              1701 Pennsylvania Ave, NW, Suite 200
                                              Washington D.C. 20006
                                              Tel: 703-888-5469
                                              mdfitz@briellelaw.com


                                              Gerald C. Robinson, Esq.
                                              NJ Bar #028452005
                                              HALUNEN LAW PLLC
                                              80 South Eighth Street, Suite 1650
                                              Minneapolis, MN 55402
                                              Tel: 612-605-4098
                                              Fax: 612-605-4099
                                              robinson@halunenlaw.com




                                                 77
Case 2:16-cv-02388-KM-JBC Document 10 Filed 11/17/20 Page 78 of 78 PageID: 221




                               CERTIFICATION OF SERVICE

       This is to certify that a copy of the foregoing will be served on the 17th day of November,

2020, via Federal Express Next Day Air, fee prepaid, to:


William P. Barr, United States Attorney General
Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530-0001

Gurbir S. Grewal, New Jersey Attorney General
Office of the Attorney General
25 Market Street
Trenton, New Jersey 08611

David A. Dauenheimer, Assistant United States Attorney
Office of the United States Attorney
970 Broad Street, Room 700
Newark, New Jersey 07102



                                            /s/ Michael D. Fitzgerald
                                            Michael D. Fitzgerald, Esq.




                                               78
